SILVER STAR ENERGY, INC.

11300 West Olympic Blvd.

Los Angeles, CA 90064

 

Tel: (661) 322-6442 ( Fax: (661) 322-8699

 

May 12, 2004

 

Fidelis Energy, Inc.

2980 N. Swan Road, Suite 207

Tucson, Arizona 85712

Telephone:

Fax:

(520) 844-8290

 

Attention:

Mr. Frank Anjakos, President

 

Dear Sir:

 

Re:

Farmout Proposal – North Franklin Prospect, California

 

 

This Agreement outlines the terms upon which Silver Star Energy, Inc. (“Silver
Star”) will grant to Fidelis Energy, Inc. (“Fidelis”) the right to earn a 20%
Working Interest in certain lands and leases known collectively as the “North
Franklin Prospect”, located in the State of California, U.S.A.

By an agreement dated December 5, 2003 (the “Head Agreement”) between Archer
Exploration, Inc. (“Archer”) and Silver Star, Silver Star has the right to
acquire 100% of Archer’s interest in those leases and properties noted in
Exhibit “A” of the Head Agreement on the terms and conditions set forth in the
Head Agreement.

Further to the Agreement dated April 21, 2004 (the “April Agreement”) between
Silver Star and Fidelis, Fidelis has agreed to contribute an additional
USD$250,000 (the “Additional Advance”) toward Property operations, casing and
completing the Test Well in order to earn an additional 20% Working Interest in
the Property, upon the terms and conditions as are set forth hereinbelow. Upon
payment to Silver Star of the additional advance, Fidelis will have earned a
total 35% Working Interest in the Property.



 


--------------------------------------------------------------------------------



2

 

 

 

1.

Definitions and Schedules

In this Agreement, the definitions provided in the Head Agreement shall apply;
however, unless inconsistent therewith or unless the context otherwise requires,
specific additional terms shall have the meanings set forth below:

i)

“AFE” means an authorization for expenditure issued by the Operator relating to
development operations on the Property;

ii)

“Archer” means Archer Exploration, Inc., a Nevada Corporation;

 

iii)

“Fidelis” means Fidelis Energy, Inc., a Nevada corporation;

 

iv)

“Fidelis Funding” means the additional USD$250,000 that will be advanced by
Fidelis, as required by the Operator, to pay for a portion of the drilling,
casing and, if warranted, completion of the Test Well, and its pro-rata Working
Interest portion of any additional funding required to develop the Property;

v)

“Finder’s Fee Agreement” means that certain agreement dated December 11, 2003
between Silver Star and 1048136 Alberta Ltd.;

vi)

“Head Agreement” means that certain agreement dated December 5, 2003 between
Archer and Silver Star, a copy of which is attached hereto as Appendix “A”

vii)

“Property” means those lands described on Exhibit “A” of the Head Agreement;

viii)

“Royalty Burdens” means the overriding royalty reserved by the underlying
Property owners, the overriding royalty granted under the Head Agreement and the
overriding royalty granted under finder’s fee agreements including, without
limitation, the Finder’s Fee Agreement;

ix)

“Silver Star” means Silver Star Energy, Inc.;

 

x)

“Test Well” means the well described in paragraph 8 of the Head Agreement; and

xi)

“Working Interest” means a working interest in the Property, net of all
overriding Royalty Burdens, along with proportional responsibility for the
payment of additional Property development expenses and any additional payments
due under paragraph 4 of the Head Agreement.

 

 


--------------------------------------------------------------------------------



3

 

 

 

The following schedules are attached to and deemed to form parts of this
Agreement:

a)

Schedule “A”

Head Agreement and associated schedules

 

2.

Obligations

2.1        As required from and after the execution of this Agreement, Fidelis
shall advance to the Operator, against AFE’s received from Silver Star, Archer
or the Operator, a total of USD$250,000 toward the costs of operations on the
Property.

2.2        Insofar as the circumstances permit, Silver Star will endeavor to
consult with Fidelis in matters respecting the Property; however, the present
and future development of the Property shall remain subject to the Head
Agreement.

 

2.3        Unless the parties hereto otherwise agree in writing, Silver Star
shall receive and approve each AFE issued by the Operator and shall forthwith
provide a copy of such AFE to Fidelis, together with a corresponding cash-call
notice.

 

3.

Interest Earned

Provided the Fidelis Funding is advanced as and when required, Fidelis shall
have earned an additional 20% (the “Earned Interest”) Working Interest in the
Test Well and the Property, for a total Working Interest of 35% in the Property,
subject to compliance with the April Agreement, this Agreement and the
Underlying Agreement. Fidelis acknowledges and accepts the terms of the Head
Agreement as if it were an original signatory to the same and agrees to be bound
by the terms of the Head Agreement and pay its pro-rata Working Interest share
of any further Property development costs and costs otherwise accruing under the
Head Agreement.

 

4.

Assignment

Fidelis shall have the right to contract with an industry partner to share its
obligations hereunder; however, unless a written amendment to this Agreement is

 


--------------------------------------------------------------------------------



4

 

 

executed by each party hereto (and such arrangement is acknowledged and accepted
by Archer), no such arrangement shall reduce or otherwise affect its obligations
hereunder.

 

5.

Operator

The Operator shall be appointed under the Head Agreement, which shall govern all
such appointments.

 

6.

No Interest

In the event that paragraph 2.1 is not fully complied with, Fidelis shall have
earned no interest in the Property.

 

7.

Confidentiality

The parties hereto agree that all information shared between them concerning the
Property and the development thereof shall be held in confidence and shall not
used for any purposes other than completing this transaction and matters
directly related thereto.

8.

General

8.1                    The parties shall bear their own cost in relation to this
Agreement including, legal, accounting, engineering and consulting expenses.

8.2                    The rights and obligations of the parties hereunder will
be binding on and enure to the benefit of and be enforceable by each of the
parties hereto, and their respective successors and permitted assigns, and the
heirs, executors, administrators and assigns of natural persons who are or
become parties hereto. Except as provided herein, the rights and obligations of
the parties may not be assigned by any party hereto without the consent of the
other parties hereto.

8.3                    This Agreement will be governed by and construed in
accordance with the laws of the State of California, U.S.A. and the federal laws
of the United States of

 


--------------------------------------------------------------------------------



5

 

 

America applicable therein. The parties hereto irrevocably attorn to the
jurisdiction of the courts of the State of California.

8.4                    Any notices required hereunder will be given by delivery
to the addressee, whether by hand, by facsimile or by registered mail, to the
addresses first provided. If notices are mailed, they shall be deemed to have
been received within 5-days of the mailing thereof (pre-paid first-class) and,
if sent by facsimile, shall be deemed to have been received on the date of
transmission.

8.5                    This Agreement constitutes the entire agreement between
the parties hereto and no variation of the terms hereof shall be binding unless
the same is contained in written document which is executed by both parties.

8.6                    Wherever any term or condition of the Head Agreement
conflicts or is at variance with any term or condition in the body hereof, the
former shall prevail and the parties agree to make reasonable amendments to this
Agreement to correct the inconsistency.

8.7                    The headings of paragraphs are inserted for convenience
of reference only and shall not affect the meaning or construction thereof.

8.8                     Wherever the plural, masculine or neuter is used in this
Agreement, the same shall be construed as meaning plural or feminine or body
politic or corporation, as the context so requires.

8.9                    Each party shall from time to time perform all such
further acts and execute and deliver all further documents as may be reasonably
required in order to fully perform its obligations under this Agreement.



 


--------------------------------------------------------------------------------



6

 

 

In the event this Agreement sets forth your understanding and agreement to the
matters detailed herein, please execute the enclosed letter and return the same
to the undersigned.

Yours very truly,

 

SILVER STAR ENERGY, INC.

 

 

 

Per:

/s/ Robert McIntosh

 

 

Authorized Signatory

 

 

Acknowledged and accepted this day 12th day of May, 2004.

 

FIDELIS ENERGY, INC.

 

 

 

Per:

/s/ Frank Anjakos

 

 

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

Schedule A

 

Attached to and forming part of an Agreement dated April 21, 2004 between Silver
Star Energy, Inc. and Fidelis Energy, Inc.

 

Head Agreement

 

(attached hereto)

 


--------------------------------------------------------------------------------



 

 

 

NORTH FRANKLIN PROSPECT

AGREEMENT

 

This AGREEMENT made and entered into this 5th day of December, 2003, by and
between

 

ARCHER EXPLORATION, INC.

1701 Westwind Drive Suite #125

Bakersfield, CA 93301

 

A Nevada corporation, hereinafter called “Archer”, and

 

SILVER STAR ENERGY, INC.

11300 West Olympic Blvd.

Los Angeles, CA 90064

 

A Nevada corporation, hereinafter called “Silver Star”,

 

collectively referred to as the “Parties”.

 

WITNESSETH:

 

WHEREAS Archer is the owner of a certain oil and gas prospect (hereinafter
referred to as “the Prospect”), covering and embracing the lands (hereinafter
referred to as “said lands”), in the Area of Mutual Interest (hereinafter
referred to as “AMI”), shown on the attached Exhibit “A” and described as
follows:

 

Township 6N – Range 4E, M.D.B.& M

All of Section 13, 14, 23, & 24

 

WHEREAS Silver Star desires to earn an assignment of all of Archer’s interest in
the Prospect and in said lands for the consideration and on conditions
hereinafter set forth:

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

1.

Definitions: For the purposes of the Agreement, the following definitions and/or
interpretations shall apply:

 

A.

Completed Well is a well, which has been fully equipped for the taking of
production, through and including the tanks for an oil well and through and
including the Christmas tree for gas, or plugged and abandoned, if a dry hole.

 

 

1

 


--------------------------------------------------------------------------------



 

 

 

 

B.

Paying Quantities means a quantity (in the judgment of a reasonable and prudent
operator) of oil, gas (including any gaseous hydrocarbons produced with oil)
and/or gas (including any liquid hydrocarbons produced with gas) sufficient to
repay, with a reasonable profit, the cost and expense of operating the well.

C.

Contract Depth is a depth sufficient to fully test the Winters formation or
7,800 ft., whichever is first encountered.

 

D.

Term of Agreement is as long as operations are being conducted on the leased
lands.

 

E.

Net Revenue is that revenue derived from the sale of hydrocarbons from the
oil/gas well after costs associated with the production of the same as described
in the COPAS Agreement have been deducted.

 

F.

Spud is defined at the commencement of actual drilling operations at the drill
site of an oil or gas well.

 

G.

Un-promoted Working Interest is defined as one in which only actual drilling
costs and completion costs are charged without the inclusion of Land, Geologic
and Geophysical costs or Fees and Prospect Fees, etc.

 

H.

Operator is defined as Archer or its assigns, working under a Joint Operating
Agreement, performing the functions of preparing, drilling, completing and
producing the Prospect.

 

I.

Carried Working Interest is defined as a working interest in the Prospect,
without cost to the owner thereof through the completion of the initial test
well.

 

2. Consideration: As consideration for the interest in the Prospect, Silver Star
shall pay:

1.

At signing of the Agreement - $85,000.00

 

2.

At spud of the initial test well - $15,000.00

 

3.

At completion of the initial test well - $25,000.00

 

3. Retained Rights: Archer shall retain rights in the Prospect of:

1.

A two and one-half percent Overriding Royalty on all lands within the AMI.

2.

A five percent of one hundred percent (5% of 100%) Working Interest Carried
through the completion of the initial test well.

3.

The right to participate in the Prospect as to a five percent of one hundred
percent (5% of 100%) Working Interest. Said Working Interest shall be
“un-promoted”.

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

4. Additional Payments: In addition to the payments set forth above, Silver Star
shall be responsible for payment to Archer of:

1.

All expenses for lease extensions and rentals of existing leases, including a
twenty percent (20%) management fee.

2.

All expenses for acquisition of any additional leases acquired within the AMI,
including a twenty percent (20%) management fee.

3.

All expenses in connection with the drilling and completion of the initial test
well on the Prospect.

 

5. Additional Working Interest Election: In the event that Archer elects to
participate up to five percent of one hundred percent (5% of 100%) working
interest, in addition to its five percent of one hundred percent (5% of 100%)
carried working interest, Archer shall be responsible for its proportional share
of expenses of said five percent (5%) working interest. Said Working Interest
shall be “un-promoted” with election to take place no later than five (5)
business days after the issuance of the AFE for drilling of the initial test
well.

 

6. Administration: The Prospect shall be administered according to the following
conditions:

 

1.

Archer shall manage or contract for all aspects of leasing and land acquisition
with the AMI.

2.

Archer shall manage or contract for all aspects of drilling, completion and
production on or from the prospect lands.

3.

Operator shall commence the actual drilling of a test well on the said lands on
or before September 30th, 2004 or a date mutually acceptable to both parties at
a location mutually acceptable between the Parties. Should Silver Star and
Archer disagree, Archer shall not unreasonably withhold its consent to Silver
Star’s proposal. Thereafter Operator shall diligently and continuously prosecute
the drilling of said test well in a proper and workmanlike manner to contract
depth and to complete said test well within 45 days of the commencement. Said
test well shall be drilled, completed or abandoned at Silver Star’s sole cost,
risk and expense. In the event that Archer contracts for any drilling or
productions services, Archer shall have on-site access to all operations on the
subject lands. Archer’s access shall be at its sole risk. Silver Star shall have
on-site access to all operations on the subject lands subject to Archer’s
approval. Both Archer’s and Silver Star’s access shall be at its sole risk.

4.

In the event any well provided for herein is lost for any reason prior to being
drilled to contract depth, or Operator has encountered during the drilling of
any well mechanical difficulty or formation or condition which would render
further drilling impractical or impossible, Operator shall plug and abandon such
well and thereafter commence a substitute well at a mutually agreed location
within forty-five (45 days

 

3

 


--------------------------------------------------------------------------------



 

 

after cessation of Operators drilling operations in the prior well, or at a time
mutually agreed between Silver Star and Archer. In the event of a disagreement,
Archer shall not unreasonably withhold its consent in these matters. Any
substitute well drilled hereunder shall be drilled subject to the same terms and
conditions and to the same depth as provided for the well so lost or abandoned.
Any reference herein or hereafter made to the test well shall be deemed to be a
reference to any substitute well or wells which may be drilled therefore.

 

7. Assignment of Interest:

 

1.

By the performance of the covenants and conditions hereof and upon completion of
the test well as a producer of oil and/or gas in paying quantities and in
accordance with the terms and conditions hereof, Silver Star shall earn and
receive within fifteen (15) days thereof an interest in said lands as follows:

 

1.

An assignment of one hundred percent (100%) of all of Archer’s interest in the
North Franklin Prospect Area. The assignment to Silver Star from Archer shall be
subject to an overriding royalty of two and one-half percent of one hundred
percent (2.5% of 100%). In any event, Archer covenants and agrees to deliver to
operator no less than an average of seventy-six percent (76%) net revenue
interest for the said lands.

 

2.

In addition, any new leasehold interest acquired within the AMI during term
hereof by Silver Star of Archer shall be subject to said overriding royalty
interest reserved by Archer, being two and one-half percent of one hundred
percent (2.5% of 100%) and the carried 5% Working Interest. All information
acquired in the drilling of any well by Operator in the AMI shall be furnished
to Archer in a timely manner and at no cost to Archer and working interest we
elect to hold.

 

8. Test Well: For the purposes of this Agreement, the Test Well shall be defined
as the initial well drilled on the North Franklin Prospect under the terms of
this Agreement. Operator shall notify each Participant of the projected spud
date of the Test Well not more than thirty (30) days prior to that date. Each
Participant shall, not later than ten (10) days following receipt of said
notice, advance its Participation Share of one hundred percent (100%) of said
Test Well’s estimated AFE drilling costs to Operator. Operator shall promptly
commence and diligently continue with the actual drilling of the proposed Test
Well after the receipt of all the Test Well’s drilling costs. In the event any
Participant fails to so advance the drilling funds for the Test Well, Archer
may, at its option, terminate this Agreement in its entirety as to that
Participant by delivering to such Participant a written notice of termination.
In the event this Agreement is so terminated, said Participant shall forfeit all
funds previously paid to Archer and have no rights or obligations under this
Agreement, except any obligations accruing prior to such termination.

 

4

 


--------------------------------------------------------------------------------



 

 

 

9. Completion Operations: In the event Archer, as Operator, decides to attempt a
completion of the Test Well, each Participant shall, prior to Operator
undertaking any completions, and upon verbal notice immediately followed by
written notice from Operator, advance its Participation Share of the estimated
AFE completion cost to Operator unless such Participant elects not to
participate in the completion attempt and instead elects to terminate its
further rights and forfeit all amounts paid or required to be paid under this
Agreement prior to the completion attempt, in which case this Agreement shall
automatically terminate as to such Participant, and such Participant shall have
no further rights or obligations under this Agreement except for the rights and
obligations accruing prior to termination.

 

10. Drilling Obligations: Within one-hundred and eighty (180) days from and
after the date of the commencement of production of oil or gas in paying
quantities in the test well, or at a time mutually agreed between the Silver
Star and Archer, Operator shall commence drilling operations of the next well.
Operations for drilling of each successor well thereafter shall commence within
three-hundred and sixty-five (365) days from and after the cessation of drilling
operations in the preceding well, or at a time mutually agreed between the
Operator and Archer, until the lease land has been fully developed. As used in
the paragraph, the term “cessation of drilling operations” shall not include a
temporary stoppage of drilling operations in the same well, nor to a stoppage of
longer duration for such purposes where such stoppage is approved in writing by
Archer. In the event of a disagreement, Archer shall not unreasonable withhold
its consent in these matters.

 

11. Liability and Indemnification: Each party hereto shall be liable and
responsible for and shall indemnify and hold the harmless (including costs and
attorney’s fees) from and against anyclaim or actions following injury to
illness or death of any person and any loss or damage to any property occurring
in connection with the performance or non-performance of this agreement only to
the extent of its own negligence and that of its agents, servants, employees and
contractors.

 

12. Authority for Expenditure: Operator shall issue an Authority for Expenditure
(“AFE”) thirty (30) days prior to the month in which it intends to conduct a
given operation. Silver Star shall pay to the Operator the amount proscribed on
the AFE no later than the close of business on the tenth business day following
the delivery of the AFE. Any AFE for existing rentals or new lease acquisition
shall contain a twenty percent (20%) management fee for Operator. This section
of the Agreement does not apply to any AFE or supplemental AFE issued during the
course of actual drilling operations. In that instance the Joint Operating
Agreement shall govern as to the timeliness of payment.

 

13. Insurance: While operations are being conducted hereunder on any leasehold
interest covered hereby, Operator agrees to acquire and/or maintain adequate
general and automobile liability insurance covering operations hereunder with
limits of at least $1 million per occurrence. In addition, Operator agrees to
acquire and/or maintain

 

5

 


--------------------------------------------------------------------------------



 

 

Workmen’s compensation insurance in accordance with applicable state laws and
employer’s liability insurance. Operator further agrees, upon request, to
furnish Archer and or Silver Star prior to commencing operations, either valid
certificates of insurance certifying the above coverage or evidence of Operator
being a qualified self-insurer.

 

14. Failure to Fund:

 

1.

In the event Silver Star fails to advance the drilling funds, in a timely
manner, for the Test Well or any other prospect cost or leasehold operation,
Archer may, at its option, terminate this Agreement in its entirety as to Silver
Star by delivering to such Participant a written notice of termination. In the
event this Agreement is so terminated, Silver Star shall forfeit all funds
previously paid to Archer and have no rights or obligations under this
Agreement, except any obligations accruing prior to such termination.

 

2.

If termination is in conjunction with or prior to the drilling of the initial
test well, Silver Star shall immediately forfeit all of its right, title and
interest to and in the Prospect. If termination is in conjunction with
operations subsequent to the completion of the initial test well, Silver Star
shall immediately forfeit all of its right, title and interest to and in the
Prospect, with the exception of the well bore and a surrounding area of eighty
(80) acres centered on the well bore. In the event Silver Star defaults in the
drilling of any well, there shall be no liability on the part of Silver Star for
such failure, other than liability for loss or damage occasioned to lands or
injury or death as a result of or as a consequence of Operator’s operations
hereunder. Upon Operator’s failure to conduct the drilling operations on the
test well as provided for herein, Archer may, at its option, take possession of
all tools placed thereon by Operator and complete said operations at Archer’s
sole cost and liability.

 

15. Joint Operating Agreement: All operations on the leased lands within the AMI
shall be governed by a mutually acceptable Joint Operating Agreement with, among
other attachments, a COPAS Accounting Procedure. The said Joint Operating
Agreement and Accounting Procedure is attached hereto as Exhibit ”B”. For the
purpose of determining Operator’s reimbursable costs and expenses for any well
in which Operator retains a working interest, the said COPAS Accounting
Procedure, as herein modified, shall control. In the event of a conflict between
the provisions of the Operating Agreement and/or the Accounting Procedure and
this Agreement, the terms of the latter shall control.

 

1.

If operations for a replacement well or reworking operations are not commenced
within forty-five (45) days thereafter, Operator shall immediately inform Archer
in writing of such fact and Archer shall have the option, to be exercised within
fifteen (15) days, to reacquire free of cost the rights assigned to Silver Star
hereunder free and clear of liens and encumbrances insofar as said rights cover
and embrace the lands attributable to any such well, if Archer elects to
reacquire any of

 

6

 


--------------------------------------------------------------------------------



 

 

said lease(s) (or any part or interest as herein provided), Archer shall also
have the option to acquire any well, together with the material in and around
such well then on said lands and necessary in the provisions of this paragraph
14 shall be applicable to all operations conducted by Operator in which Archer,
as to the interest in the said lease covered by this Agreement, either does not
own a working interest or is not participating in an operation with a working
interest.

2.

Operator shall drill all wells necessary to protect the said lands from drainage
through offset wells said lease(s).

3.

If Operator should elect to abandon any well either drilled on the said lands or
on said unit of production, or if any well either on the said lands or on said
unit of production ceases to produce in paying quantities and if actual drilling
operation of such well at a price equal to the reasonable salvage value of said
materials.

4.

In the event Operator desires to surrender any of the said lease(s) as to all or
any part of said lands covered thereby or to allow any of said lease(s) to
terminate or expire, Operator shall notify Archer and or Silver Star at least
sixty (60) days in advance of the anniversary date specified in such lease (or
the date to be surrendered, if other than the anniversary date) and Archer and
or Silver Star shall have fifteen (15) days after receipt of such notice of its
election to take a reassignment of said lease as to the portion thereof to be
relinquished or to be allowed either to expire or terminate. Should Archer and
or Silver Star elect to receive a reassignment, it shall be delivered by
Operator not less than fifteen (15) days prior to the anniversary date of any
such lease (or proposed date of surrender). Any reassignment under terms hereof
shall be free of cost to Archer and or Silver Star. In the event that both
Archer and Silver Star elect to accept reassignment, the lease shall be
apportioned according to their relative proportional interest in the Prospect.

5.

As to each well drilled on the leased lands, or lands within the AMI, Operator
shall notify Archer in writing of the following items:

 

1.

The exact legal description of the location.

 

 

2.

The date actual drilling is commenced.

 

 

3.

The total depth drilled.

 

 

4.

The date of completion.

 

 

5.

Whether completed as a producer of oil and/or gas or as a dry hole.

 

 

6.

The date any production commences.

 

 

7.

The date any well is shut-in.

 

 

8.

The date and amount of payment of any shut-in royalty.

 

 

Such written notice shall be given to Archer within five (5) days after the
occurrence of each of said items. Archer shall promptly convey that information
to Silver Star.

6.

Should Operator commence any well which will be drilling over the end of the
primary term of any said lease(s), Operator shall give

 

7

 


--------------------------------------------------------------------------------



 

 

Archer and or Silver Star written notice of such drilling at least ten (10) days
prior to the end of such primary term.

 

16. Accounting Statements: If any well is completed as a producer of oil and/or
gas in paying quantities, Operator shall furnish within ninety (90) days after
the date of completion, to Archer and or Silver Star, an itemized statement of
the cost of drilling, testing, completing and equipping the well, together with
an inventory of the material and equipment therein, thereon and used in
connection therewith and Operator shall thereafter furnish Archer and or Silver
Star with a monthly itemized statement of the cost of operations and the
quantities and qualities of oil, gas or other minerals which are produced from
said well, together with the amount of proceeds from the sale of such production
in the preceding month. Such reports, together with a complete well record shall
be furnished to Archer and or Silver Star pursuant to the provisions of the
COPAS section Exhibit “C” of the Joint Operating Agreement.

 

17. Less than Full Leasehold Estate: If a lease described herein covers less
that a full oil and gas leasehold estate in any lands described herein under
such lease, or if Archer’s interest in such lease covering any lands described
herein under such lease is less than the full oil and gas leasehold estate
(excluding and disregarding any applicable royalty, overriding royalty,
production payment or other burden to which leasehold estate is subject), then
the overriding royalty reserved out of the production from the lands in which
Archer’s interest in the oil and gas lease bears to the full oil and gas
leasehold estate in such land, and the interest in the well in which Archer may
acquire a working interest shall be in the proportion that the oil and gas
leasehold estate in such lease covering the lands described herein bears to the
full oil and gas leasehold estate in said lands.

 

18. Extension of Leases: Each extension of any of the said leases, in whole or
in part, shall maintain and continue in effect the rights and interests reserved
by Archer in said leases so extended and in said lands covered thereby. Should a
renewal or new lease or leases covering the said lands, or a part of or interest
in the said lands, or a part of or interest in such a lease, be acquired by
Archer, or by a third party wholly or partly for Operator or Operator’s benefit,
within three (3) years from the date of the expiration of the primary term of
said lease, the rights and interests herein reserved by Archer shall attach and
apply to each renewal or new lease, the lands described therein and estate
created thereby with the same result and effect as such reserved rights and
interests attach and apply to the said lease, the said lands or in the estates
created by the said lease. Should Archer, acting as Agent for the Silver Star,
acquire any additional acreage within the AMI in addition to the acreage
described above, Archer shall assign said leases to Silver Star per the terms
and conditions of this Agreement. Silver Star shall reimburse Archer for all of
its costs and expenses related to the acquisition per the terms and conditions
of this Agreement. Archer shall maintain rights and interest in the additional
acreage the same as in all other acreage subject to this Agreement. Archer shall
submit an AFE outlining costs to Silver Star prior to the acquisition of the
additional acreage. Silver Star shall forward funds to Archer to cover estimated
costs prior to acquisition in a timely manner.

 

8

 


--------------------------------------------------------------------------------



 

 

 

19. Notices: All notices and consents to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, telexed
with receipt acknowledged, mailed by certified mail, postage prepaid, or
delivered by a recognized commercial courier to the party as follows, or such
other address as any party shall have designated for itself by ten (10) days’
prior notice to the other party: addressed to; Archer Exploration, Inc., Attn:
John W. Howe, 1701 Westwind Dr. Suite #125, Bakersfield, CA 93301, and to Silver
Star at the address first set forth above. The time for such receiving party to
give any notice in response thereto shall begin to run on the day following the
date the originating notice is received, and responsive notice shall be deemed
given when deposited in the United States mail or telexed with receipt
acknowledged, or deposited with a recognized commercial courier, properly
addressed and with postage or charges prepaid.

20. Title: Operator, prior to commencing operations for any well on the leased
lands shall, at Silver Star’s sole expense, conduct adequate title work and make
reasonable effort to cure title defects. Operator shall keep Archer and or
Silver Star advised of these efforts. Operator shall promptly furnish Archer and
or Silver Star with copies of all title reports, abstracts and attorney’s title
opinions obtained by it relating to said lease(s). Operator and Archer shall
make available to each other, any title information it may have pertaining to
said lease(s). Neither party shall be liable for the accuracy of any title
information furnished pursuant to the foregoing. Archer does not warrant title,
either expressed or implied, to the said lease(s).

 

21. Assignment: Silver Star may not assign this Agreement, or its interest
hereunder, in whole or in part without first fully disclosing to Archer the
nature of the assignment, as to amounts, terms and parties involved, and then
without the prior written consent of Archer.

 

22. Time is of the Essence: Time shall be the essence of this Agreement in all
of its parts. This Agreement may be executed in any number of counterparts, each
of which shall be considered as an original for all purposes. The terms,
covenants and conditions hereof shall run in favor of and be binding upon the
parties hereto, their successors and assigns, and shall run with the said leases
and lands.

 

23. Deposit: The $85,00.00 consideration shall be paid to Archer upon Silver
Star’s execution of this Agreement. Acknowledgment is made hereby that Archer
has received a non-refundable deposit in the amount of $15,000.00 from Silver
Star, which shall apply to the total price should this Agreement be executed.

 

24. Authority: The Parties each represent and warrant to the other that all
requisite authority, corporate or otherwise, required for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereunder has been obtained, and furthermore that the execution of this
Agreement by the individuals(s) signing on behalf of a partnership or
corporation has been duly authorized. Each Participant further represents and
warrants to Archer that such Participant is financially sophisticated, and has
significant experience in making high risk investments like the

 

9

 


--------------------------------------------------------------------------------



 

 

investment contemplated by this Agreement, and that such Participant has the
ability to fully evaluate the benefits, if any, and risks associated with such
Participant’s participation under this Agreement.

 

IN WITNESS WHEREOF, Silver Star has hereunder caused its name to be subscribed
the day and year first above written.

 

 

ARCHER EXPLORATION, INC.

SILVER STAR ENERGY,

 

 

 

By: /s/ John W. Howe

By: /s/ Rob McIntosh

 

John W. Howe – President

Rob McIntosh - President

 

Date: Dec. 5, 2003

Date: Dec. 5/2003

 



 

10

 


--------------------------------------------------------------------------------



 

 

 

EXHIBIT “A”

 

Attached to and made a part of that certain Operating Agreement dated December
5, 2003 by and between Longbow, LLC., and Archer Exploration, Inc., et al.

 

________________________________________________________________________

 

1.

LANDS SUBJECT TO AGREEMENT

 

Sections 13, 14, 23 & 24, T6N, R4E, M. D. B. & M.,

Sacramento County, California

 

 

2.

WORKING INTEREST OF THE PARTIES

 

(BPO)

(APO)

 

ARCHER EXPLORATION INC. et al.

10.0%

10.0%

 

SILVER STAR ENERGY, INC.

90.0%

90.0%

 

3.

ADDRESS OF PARTIES

 

NON-OPERATORS

OPERATOR

 

ARCHER EXPLORATION, INC.

LONGBOW, LLC.

 

1701 Westwind Dr., Suite 125

1701 Westwind Dr., Suite 126

Bakersfield, CA 93301 Bakersfield, CA 93301

(661) 631-1700 (661) 631-1717

FAX (661) 631-1715 FAX (661) 631-1715

 

SILVER STAR ENERGY, INC.

11300 West Olympic Blvd.

Los Angeles, CA 90064

(604) 739-6011

Fax (604) 739-6729



 

11

 


--------------------------------------------------------------------------------



 

 

 

 

 

4.

OIL AND GAS LEASES SUBJECT TO THIS AGREEMENT

 

Parcel
Number

Lessor Name

Interest

Gross
Acres

Net
Acres

Lease
Date

Term

2

William & Donna Dollison, Trustees

50%

116.15

58.25

10/16/01

5

2

David Dollison

50%

116.15

58.25

10/16/01

5

4

Galen & Maryn Whitney

100%

310.23

310.23

09/13/01

5

8

T.J & E.M Muligan, Trustees

100%

13.05

13.05

11/21/01

5

8A

T.J & E.M. Mulligan, as J.T.

100%

3.17

3.17

11/21/01

5

 

 

12

 


--------------------------------------------------------------------------------



 

 

 

 

EXHIBIT “B”

 

Attached to and made a part of that certain Agreement dated December 5, 2003
between Silver Star Energy, Inc., and Archer Exploration, Inc.

 

 

 

 

A.A.P.L. FORM 610-1982

 

MODEL FORM OPERATING AGREEMENT

 

 

 

 

 

 

OPERATING AGREEMENT

 

DATED

 

 

December 5

,

2003

,

 

 

 

year

 

OPERATOR

LONGBOW, LLC

 

CONTRACT AREA

NORTH FRANKLIN PROSPECT

 

 

 

COUNTY OR PARISH OF

SACRAMENTO

STATE OF

CALIFORNIA

 

 

 

COPYRIGHT 1982 – ALL RIGHTS RESERVED AMERICAN ASSOCIATION OF PETROLEUM LANDMEN,
4100 FOSSIL CREEK BLVD., FORT WORTH, TEXAS, 76137-2791, APPROVED FORM. A.A.P.L.
NO. 610 – 1982 REVISED

 

 

13

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

 

 

TABLE OF CONTENTS

 

 

Article

Title

Page

 

 

I.

DEFINITIONS

1

 

 

II.

EXHIBITS

1

 

 

III.

INTERESTS OF PARTIES

2

 

 

A.

OIL AND GAS INTERESTS

2

 

 

B.

INTERESTS OF PARTIES IN COSTS AND PRODUCTION

2

 

 

C.

EXCESS ROYALTIES, OVERRIDING ROYALTIES AND OTHER PAYMENTS

2

 

 

D.

SUBSEQUENTLY CREATED INTERESTS

2

 

 

IV.

TITLES

2

 

 

A.

TITLE EXAMINATION

2-3

 

 

B.

LOSS OF TITLE

3

 

 

1.

Failure of Title

3

 

 

2.

Loss by Non-Payment or Erroneous Payment of Amount Due

3

 

 

3.

Other Losses

3

 

 

V.

OPERATOR

4

 

 

A.

DESIGNATION AND RESPONSIBILITIES OF OPERATOR

4

 

 

B.

RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR

4

 

 

1.

Resignation or Removal of Operator

4

 

 

2.

Selection of Successor Operator

4

 

 

C.

EMPLOYEES

4

 

 

D.

DRILLING CONTRACTS

4

 

 

VI.

DRILLING AND DEVELOPMENT

4

 

 

A.

INITIAL WELL

4-5

 

 

B.

SUBSEQUENT OPERATIONS

5

 

 

1.

Proposed Operations

5

 

 

2.

Operations by Less than All Parties

5-6-7

 

 

3.

Stand-By Time

7

 

 

4.

Sidetracking

7

 

 

C.

TAKING PRODUCTION IN KIND

7

 

 

D.

ACCESS TO CONTRACT AREA AND INFORMATION

8

 

 

E.

ABANDONMENT OF WELLS

8

 

 

1.

Abandonment of Dry Holes

8

 

 

2.

Abandonment of Wells that have Produced

8-9

 

 

3.

Abandonment of Non-Consent Operations

9

 

 

VII.

EXPENDITURES AND LIABILITY OF PARTIES

9

 

 

A.

LIABILITY OF PARTIES

9

 

 

B.

LIENS AND PAYMENT DEFAULTS

9

 

 

C.

PAYMENTS AND ACCOUNTING

9

 

 

D.

LIMITATION OF EXPENDITURES

9-10

 

 

1.

Drill or Deepen

9-10

 

 

2.

Rework or Plug Back

10

 

 

3.

Other Operations

10

 

 

E.

RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES

10

 

 

F.

TAXES

10

 

 

G.

INSURANCE

11

 

 

VIII.

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

11

 

 

A.

SURRENDER OF LEASES

11

 

 

B.

RENEWAL OR EXTENSION OF LEASES

11

 

 

C.

ACREAGE OR CASH CONTRIBUTIONS

11-12

 

D.

MAINTENANCE OF UNIFORM INTEREST

12

 

 

E.

WAIVER OF RIGHTS TO PARTITION

12

 

 

F.

PREFERENTIAL RIGHT TO PURCHASE

12

 

 

IX.

INTERNAL REVENUE CODE ELECTION

12

 

 

X.

CLAIMS AND LAWSUITS

13

 

 

XI.

FORCE MAJEURE

13

 

 

XII.

NOTICES

13

 

 

XIII.

TERM OF AGREEMENT

13

 

XIV.

COMPLIANCE WITH LAWS AND REGULATIONS

14

 

 

A.

LAWS, REGULATIONS AND ORDERS

14

 

 

B.

GOVERNING LAW

14

 

 

C.

REGULATORY AGENCIES

14

 

 

XV.

OTHER PROVISIONS

14

 

XVI.

MISCELLANEOUS

15

 

 

 

Table of Contents

14

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

 

 

 

OPERATING AGREEMENT

 

 

THIS AGREEMENT, entered into by and between

LONGBOW, LLC

 

, hereinafter designated and

 

referred to as “Operator”, and the signatory party or parties other than
Operator, sometimes hereinafter referred to individually herein

 

as “Non-Operator”, and collectively as “Non-Operators”.

 

 

WITNESSETH:

 

 

WHEREAS, the parties to this agreement are owners of oil and gas leases and/or
oil and gas interests in the land identified in

 

Exhibit “A”, and the parties hereto have reached an agreement to explore and
develop these leases and/or oil and gas interests for the

 

production of oil and gas to the extent and as hereinafter provided,

 

 

NOW, THEREFORE, it is agreed as follows:

 

 

ARTICLE I.

 

DEFINITIONS

 

 

As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:

 

A. The term “oil and gas” shall mean oil, gas, casinghead gas, gas condensate,
and all other liquid or gaseous hydrocarbons

 

and other marketable substances produced therewith, unless an intent to limit
the inclusiveness of this term is specifically stated.

 

B. The terms “oil and gas lease”, “lease” and “leasehold” shall mean the oil and
gas leases covering tracts of land

 

lying within the Contract Area which are owned by the parties to this agreement.

 

C. The term “oil and gas interests” shall mean unleased fee and mineral
interests in tracts of land lying within the

 

Contract Area which are owned by parties to this agreement.

 

D. The term “Contract Area” shall mean all of the lands, oil and gas leasehold
interests and oil and gas interests intended to be

 

developed and operated for oil and gas purposes under this agreement. Such
lands, oil and gas leasehold interests and oil and gas interests

 

are described in Exhibit “A”.

 

E. The term “drilling unit” shall mean the area fixed for the drilling of one
well by order or rule of any state or

 

federal body having authority. If a drilling unit is not fixed by any such rule
or order, a drilling unit shall be the drilling unit as establish-

 

ed by the pattern of drilling in the Contract Area or as fixed by express
agreement of the Drilling Parties.

 

F. The term “drillsite” shall mean the oil and gas lease or interest on which a
proposed well is to be located.

 

G. The terms “Drilling Party” and “Consenting Party” shall mean a party who
agrees to join in and pay its share of the cost of

 

any operation conducted under the provisions of this agreement.

 

H. The terms “Non-Drilling Party” and “Non-Consenting Party” shall mean a party
who elects not to participate

 

in a proposed operation.

 

 

Unless the context otherwise clearly indicates, words used in the singular
include the plural, the plural includes the

 

singular, and the neuter gender includes the masculine and the feminine.

 

 

ARTICLE II.

 

EXHIBITS

 

 

The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:

 

x

A. Exhibit “A”, shall include the following information:

 

(1) Identification of lands subject to this agreement,

 

(2) Restrictions, if any, as to depths, formations, or substances,

 

(3) Percentages or fractional interests of parties to this agreement,

 

(4) Oil and gas leases and/or oil and gas interests subject to this agreement,

 

(5) Addresses of parties for notice purposes.

 

B. Exhibit “B”, Form of Lease.

 

x

C. Exhibit “C”, Accounting Procedure.

 

x

D. Exhibit “D”, Insurance.

 

o

E. Exhibit “E”, Gas Balancing Agreement.

 

x

F. Exhibit “F”, Non-Discrimination and Certification of Non-Segregated
Facilities.

 

o

G. Exhibit “G”, Tax Partnership.

 

If any provision of any exhibit, except Exhibits “E” and “G”, is inconsistent
with any provision contained in the body

 

of this agreement, the provisions in the body of this agreement shall prevail.

 

 

15

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

 

 

 

ARTICLE III.

 

INTERESTS OF PARTIES

 

 

A.

Oil and Gas Interests:

 

 

 

If any party owns an oil and gas interest in the Contract Area, that interest
shall be treated for all purposes of this agreement

 

and during the term hereof as if it were covered by the form of oil and gas
lease attached hereto as Exhibit “B”, and the owner thereof

 

shall be deemed to own both the royalty interest reserved in such lease and the
interest of the lessee thereunder.

 

 

B.

Interests of Parties in Costs and Production:

 

 

 

Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and

 

paid, and all equipment and materials acquired in operations on the Contract
Area shall be owned, by the parties as their interests are set

 

forth in Exhibit “A”. In the same manner, the parties shall also own all
production of oil and gas from the Contract Area subject to the

 

payment of royalties to the extent of Overriding Royalties and Landowner
Royalties which shall be borne as hereinafter set forth.

 

 

Regardless of which party has contributed the lease(s) and/or oil and gas
interest(s) hereto on which royalty is due and

 

payable, each party entitled to receive a share of production of oil and gas
from the Contract Area shall bear and shall pay or deliver, or

 

cause to be paid or delivered, to the extent of its interest in such production,
the royalty amount stipulated hereinabove and shall hold the

 

other parties free from any liability therefor. No party shall ever be
responsible, however, on a price basis higher than the price received

 

by such party, to any other party’s lessor or royalty owner, and if any such
other party’s lessor or royalty owner should demand and

 

receive settlement on a higher price basis, the party contributing the affected
lease shall bear the additional royalty burden attributable to

 

such higher price.

 

 

Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby.

 

 

 

C.

Excess Royalties, Overriding Royalties and Other Payments:

 

 

 

Unless changed by other provisions, if the interest of any party in any lease
covered hereby is subject to any royalty,

 

overriding royalty, production payment or other burden on production in excess
of the amount stipulated in Article III.B., such party so

 

burdened shall assume and alone bear all such excess obligations and shall
indemnify and hold the other parties hereto harmless from any

 

and all claims and demands for payment asserted by owners of such excess burden.

 

 

D.

Subsequently Created Interests:

 

 

 

If any party should hereafter create an overriding royalty, production payment
or other burden payable out of production

 

attributable to its working interest hereunder, or if such a burden existed
prior to this agreement and is not set forth in Exhibit “A”, or

 

was not disclosed in writing to all other parties prior to the execution of this
agreement by all parties, or is not a jointly acknowledged and

 

accepted obligation of all parties (any such interest being hereinafter referred
to as “subsequently created interest” irrespective of the

 

timing of its creation and the party out of whose working interest the
subsequently created interest is derived being hereinafter referred

 

to as “burdened party”), and:

 

 

1.

If the burdened party is required under this agreement to assign or relinquish
to any other party, or parties, all or a portion

 

of its working interest and/or the production attributable thereto, said other
party, or parties, shall receive said assignment and/or

 

production free and clear of said subsequently created interest and the burdened
party shall indemnify and save said other party,

 

or parties, harmless from any and all claims and demands for payment asserted by
owners of the subsequently created interest;

 

and,

 

 

 

2.

If the burdened party fails to pay, when due, its share of expenses chargeable
hereunder, all provisions of Article VII.B. shall be

 

enforceable against the subsequently created interest in the same manner as they
are enforceable against the working interest of

 

the burdened party.

 

 

ARTICLE IV.

 

TITLES

 

 

A.

Title Examination:

 

 

 

Title examination shall be made on the drillsite of any proposed well prior to
commencement of drilling operations or, if

 

the Drilling Parties so request, title examination shall be made on the leases
and/or oil and gas interests included, or planned to be includ-

 

ed, in the drilling unit around such well. The opinion will include the
ownership of the working interest, minerals, royalty, overriding

 

royalty and production payments under the applicable leases. At the time a well
is proposed, each party contributing leases and/or oil and

 

gas interests to the drillsite, or to be included in such drilling unit, shall
furnish to Operator all abstracts (including federal lease status

 

reports), title opinions, title papers and curative material in its possession
free of charge. All such information not in the possession of or

 

made available to Operator by the parties, but necessary for the examination of
the title, shall be obtained by Operator. Operator shall

 

cause title to be examined by attorneys on its staff or by outside attorneys.
Copies of all title opinions shall be furnished to each party

 

hereto. The cost incurred by Operator in this title program shall be borne as
follows:

 

 

o

Option No. 1: Costs incurred by Operator in procuring abstracts and title
examination (including preliminary, supplemental,

 

shut-in gas royalty opinions and division order title opinions) shall be a part
of the administrative overhead as provided in Exhibit “C”,

 

and shall not be a direct charge, whether performed by Operator’s staff
attorneys or by outside attorneys.

 

 

16

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE IV

continued

 

 

 

o

Option No. 2: Costs incurred by Operator in procuring abstracts and fees paid
outside attorneys for title examination

 

(including preliminary, supplemental, shut-in gas royalty opinions and division
order title opinions) shall be borne by the Drilling Parties

 

in the proportion that the interest of each Drilling Party bears to the total
interest of all Drilling Parties as such interests appear in Ex-

 

hibit “A”. Operator shall make no charge for services rendered by its staff
attorneys or other personnel in the performance of the above

 

functions.

 

 

Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in connection

 

with leases or oil and gas interests contributed by such party. Operator shall
be responsible for the preparation and recording of pooling

 

designations or declarations as well as the conduct of hearings before
governmental agencies for the securing of spacing or pooling orders.

 

This shall not prevent any party from appearing on its own behalf at any such
hearing.

 

 

No well shall be drilled on the Contract Area until after (1) the title to the
drillsite or drilling unit has been examined as above

 

provided, and (2) the title has been approved by the examining attorney or title
has been accepted by all of the parties who are to par-

 

ticipate in the drilling of the well.

 

 

B.

 

3. Other Losses: All losses incurred, other than those set forth in Articles
IV.B.1. and IV.B.2. above, shall be joint losses

 

and shall be borne by all parties in proportion to their interests. There shall
be no readjustment of interests in the remaining portion of

 

the Contract Area.

 

 

 

 

 

 

 

17

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

 

 

 

ARTICLE V.

 

OPERATOR

 

 

A.

Designation and Responsibilities of Operator:

 

 

 

LONGBOW, LLC

shall be the

 

Operator of the Contract Area, and shall conduct and direct and have full
control of all operations on the Contract Area as permitted and

 

required by, and within the limits of this agreement. It shall conduct all such
operations in a good and workmanlike manner, but it shall

 

have no liability as Operator to the other parties for losses sustained or
liabilities incurred, except such as may result from gross

 

negligence or willful misconduct.

 

 

B.

Resignation or Removal of Operator and Selection of Successor:

 

 

 

1. Resignation or Removal of Operator: Operator may resign at any time by giving
written notice thereof to Non-Operators.

 

If Operator terminates its legal existence, no longer owns an interest hereunder
in the Contract Area, or is no longer capable of serving as

 

Operator, Operator shall be deemed to have resigned without any action by
Non-Operators, except the selection of a successor. Operator

 

may be removed if it fails or refuses to carry out its duties hereunder, or
becomes insolvent, bankrupt or is placed in receivership, by the

 

affirmative vote of two (2) or more Non-Operators owning a majority interest
based on ownership as shown on Exhibit “A” remaining

 

after excluding the voting interest of Operator. Such resignation or removal
shall not become effective until 7:00 o’clock A.M. on the

 

first day of the calendar month following the expiration of ninety (90) days
after the giving of notice of resignation by Operator or action

 

by the Non-Operators to remove Operator, unless a successor Operator has been
selected and assumes the duties of Operator at an earlier

 

date. Operator, after effective date of resignation or removal, shall be bound
by the terms hereof as a Non-Operator. A change of a cor-

 

porate name or structure of Operator or transfer of Operator’s interest to any
single subsidiary, parent or successor corporation shall not

 

be the basis for removal of Operator.

 

 

2. Selection of Successor Operator: Upon the resignation or removal of Operator,
a successor Operator shall be selected by

 

the parties. The successor Operator shall be selected from the parties owning an
interest in the Contract Area at the time such successor

 

Operator is selected. The successor Operator shall be selected by the
affirmative vote of two (2) or more parties owning a majority interest

 

based on ownership as shown on Exhibit “A” provided, however, if an Operator
which has been removed fails to vote or votes only to

 

succeed itself, the successor Operator shall be selected by the affirmative vote
of two (2) or more parties owning a majority interest based

 

on ownership as shown on Exhibit “A” remaining after excluding the voting
interest of the Operator that was removed.

 

 

C.

Employees:

 

 

 

The number of employees used by Operator in conducting operations hereunder,
their selection, and the hours of labor and the

 

compensation for services performed shall be determined by Operator, and all
such employees shall be the employees of Operator.

 

 

D.

Drilling Contracts:

 

 

 

All wells drilled on the Contract Area shall be drilled on a competitive
contract basis at the usual rates prevailing in the area. If it so

 

desires, Operator may employ its own tools and equipment in the drilling of
wells, but its charges therefor shall not exceed the prevailing

 

rates in the area and the rate of such charges shall be agreed upon by the
parties in writing before drilling operations are commenced, and

 

such work shall be performed by Operator under the same terms and conditions as
are customary and usual in the area in contracts of in-

 

dependent contractors who are doing work of a similar nature.

 

 

 

 

 

ARTICLE VI.

 

DRILLING AND DEVELOPMENT

 

 

A.

Initial Well:

 

 

 

On or before the

30th

day of

Septmber

, (year)

2004

, Operator shall commence the drilling of a well for

 

oil and gas at the following location:

 

Approximately 2,000 ft. South and 500 ft. West of the Projected Noertheast
corner of Section 23, T6N, R4E, M.D.B.&M.

 

 

 

 

and shall thereafter continue the drilling of the well with due diligence to

 

7,800 ft, or the base of the Winters Formation, whichever is greater.

 

 

 

unless granite or other practically impenetrable substance or condition in the
hole, which renders further drilling impractical, is en-

 

countered at a lesser depth, or unless all parties agree to complete or abandon
the well at a lesser depth.

 

 

Operator shall make reasonable tests of all formations encountered during
drilling which give indication of containing oil and

 

gas in quantities sufficient to test, unless this agreement shall be limited in
its application to a specific formation or formations, in which

 

event Operator shall be required to test only the formation or formations to
which this agreement may apply.

 

 

18

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VI

continued

 

 

 

If, in Operator’s judgment, the well will not produce oil or gas in paying
quantities, and it wishes to plug and abandon the

 

well as a dry hole, the provisions of Article VI.E.1. shall thereafter apply.

 

 

 

 

B.

Subsequent Operations:

 

 

 

1. Proposed Operations: Should any party hereto desire to drill any well on the
Contract Area other than the well provided

 

for in Article VI.A., or to rework, deepen or plug back a dry hole drilled at
the joint expense of all parties or a well jointly owned by all

 

the parties and not then producing in paying quantities, the party desiring to
drill, rework, deepen or plug back such a well shall give the

 

other parties written notice of the proposed operation, specifying the work to
be performed, the location, proposed depth, objective forma-

 

tion and the estimated cost of the operation. The parties receiving such a
notice shall have thirty (30) days after receipt of the notice

 

within which to notify the party wishing to do the work whether they elect to
participate in the cost of the proposed operation. If a drill-

 

ing rig is on location, notice of a proposal to rework, plug back or drill
deeper may be given by telephone and the response period shall be

 

limited to twenty-four (24) hours, inclusive of Saturday, Sunday, and legal
holidays. Failure of a party receiving such notice to reply within

 

the period above fixed shall constitute an election by that party not to
participate in the cost of the proposed operation. Any notice or

 

response given by telephone shall be promptly confirmed in writing.

 

 

 

 

If all parties elect to participate in such a proposed operation, Operator
shall, within ninety (90) days after expiration of the notice

 

period of thirty (30) days (or as promptly as possible after the expiration of
the twenty-four (24) hour period when a drilling rig is on loca-

 

tion, as the case may be), actually commence the proposed operation and complete
it with due diligence at the risk and expense of all par-

 

ties hereto; provided, however, said commencement date may be extended upon
written notice of same by Operator to the other parties,

 

for a period of up to thirty (30) additional days if, in the sole opinion of
Operator, such additional time is reasonably necessary to obtain

 

permits from governmental authorities, surface rights (including rights-of-way)
or appropriate drilling equipment, or to complete title ex-

 

amination or curative matter required for title approval or acceptance.
Notwithstanding the force majeure provisions of Article XI, if the

 

actual operation has not been commenced within the time provided (including any
extension thereof as specifically permitted herein) and

 

if any party hereto still desires to conduct said operation, written notice
proposing same must be resubmitted to the other parties in accor-

 

dance with the provisions hereof as if no prior proposal had been made.

 

 

 

 

2. Operations by Less than All Parties: If any party receiving such notice as
provided in Article VI.B.1. or VII.D.1. (Option

 

No. 2) elects not to participate in the proposed operation, then, in order to be
entitled to the benefits of this Article, the party or parties

 

giving the notice and such other parties as shall elect to participate in the
operation shall, within ninety (90) days after the expiration of the notice
period of thirty (30) days (or as promptly as possible after the expiration of
the twenty-four (24) hour period when a drilling rig is on location, as the case
may be) actually commence the proposed operation and complete it with due
diligence. Operator shall perform all work for the account of the Consenting
Parties; provided, however, if no drilling rig or other equipment is on
location, and if Operator is a Non-Consenting Party, the Consenting Parties
shall either: (a) request Operator to perform the work required by such proposed
opera- tion for the account of the Consenting Parties, or (b) designate one (1)
of the Consenting Parties as Operator to perform such work. Consenting Parties,
when conducting operations on the Contract Area pursuant to this Article
VI.B.2., shall comply with all terms and conditions of this agreement.

 

 

 

 

If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable

 

notice period, shall advise the Consenting Parties of the total interest of the
parties approving such operation and its recommendation as

 

to whether the Consenting Parties should proceed with the operation as proposed.
Each Consenting Party, within forty-eight (48) hours

 

(exclusive of Saturday, Sunday and legal holidays) after receipt of such notice,
shall advise the proposing party of its desire to (a) limit par-

 

ticipation to such party’s interest as shown on Exhibit “A” or (b) carry its
proportionate part of Non-Consenting Parties’ interests, and

 

failure to advise the proposing party shall be deemed an election under (a). In
the event a drilling rig is on location, the time permitted for

 

such a response shall not exceed a total of twenty-four (24) hours (inclusive of
Saturday, Sunday and legal holidays). The proposing party,

 

at its election, may withdraw such proposal if there is insufficient
participation and shall promptly notify all parties of such decision.

 

 

 

 

The entire cost and risk of conducting such operations shall be borne by the
Consenting Parties in the proportions they have

 

elected to bear same under the terms of the preceding paragraph. Consenting
Parties shall keep the leasehold estates involved in such

 

operations free and clear of all liens and encumbrances of every kind created by
or arising from the operations of the Consenting Parties.

 

If such an operation results in a dry hole, the Consenting Parties shall plug
and abandon the well and restore the surface location at their

 

sole cost, risk and expense. If any well drilled, reworked, deepened or plugged
back under the provisions of this Article results in a pro-

 

ducer of oil and/or gas in paying quantities, the Consenting Parties shall
complete and equip the well to produce at their sole cost and risk,

 

 

 

 

 

 

 

19

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VI

continued

 

 

and the well shall then be turned over to Operator and shall be operated by it
at the expense and for the account of the Consenting Par-

 

ties. Upon commencement of operations for the drilling, reworking, deepening or
plugging back of any such well by Consenting Parties

 

in accordance with the provisions of this Article, each Non-Consenting Party
shall be deemed to have relinquished to Consenting Parties,

 

and the Consenting Parties shall own and be entitled to receive, in proportion
to their respective interests, all of such Non-Consenting

 

Party’s interest in the well and share of production therefrom until the
proceeds of the sale of such share, calculated at the well, or

 

market value thereof if such share is not sold, (after deducting production
taxes, excise taxes, royalty, overriding royalty and other in-

 

terests not excepted by Article III.D. payable out of or measured by the
production from such well accruing with respect to such interest

 

until it reverts) shall equal the total of the following:

 

 

 

 

(a)

200% of each such Non-Consenting Party’s share of the cost of any newly acquired
surface equipment beyond the wellhead

 

connections (including, but not limited to, stock tanks, separators, treaters,
pumping equipment and piping), plus 100% of each such

 

Non-Consenting Party’s share of the cost of operation of the well commencing
with first production and continuing until each such Non-

 

Consenting Party’s relinquished interest shall revert to it under other
provisions of this Article, it being agreed that each Non-

 

Consenting Party’s share of such costs and equipment will be that interest which
would have been chargeable to such Non-Consenting

 

Party had it participated in the well from the beginning of the operations; and

 

 

 

 

(b)

500

% of that portion of the costs and expenses of drilling, reworking, deepening,
plugging back, testing and completing,

 

after deducting any cash contributions received under Article VIII.C., and

500

% of that portion of the cost of newly acquired equip-

 

ment in the well (to and including the wellhead connections), which would have
been chargeable to such Non-Consenting Party if it had

 

participated therein.

 

 

 

 

An election not to participate in the drilling or the deepening of a well shall
be deemed an election not to participate in any re-

 

working or plugging back operation proposed in such a well, or portion thereof,
to which the initial Non-Consent election applied that is

 

conducted at any time prior to full recovery by the Consenting Parties of the
Non-Consenting Party’s recoupment account. Any such

 

reworking or plugging back operation conducted during the recoupment period
shall be deemed part of the cost of operation of said well

 

and there shall be added to the sums to be recouped by the Consenting Parties
one hundred percent (100%) of that portion of the costs of

 

the reworking or plugging back operation which would have been chargeable to
such Non-Consenting Party had it participated therein. If

 

such a reworking or plugging back operation is proposed during such recoupment
period, the provisions of this Article VI.B. shall be ap-

 

plicable as between said Consenting Parties in said well.

 

 

 

 

During the period of time Consenting Parties are entitled to receive
Non-Consenting Party’s share of production, or the

 

proceeds therefrom, Consenting Parties shall be responsible for the payment of
all production, severance, excise, gathering and other

 

taxes, and all royalty, overriding royalty and other burdens applicable to
Non-Consenting Party’s share of production not excepted by Ar-

 

ticle III.D.

 

 

 

 

In the case of any reworking, plugging back or deeper drilling operation, the
Consenting Parties shall be permitted to use, free

 

of cost, all casing, tubing and other equipment in the well, but the ownership
of all such equipment shall remain unchanged; and upon

 

abandonment of a well after such reworking, plugging back or deeper drilling,
the Consenting Parties shall account for all such equip-

 

ment to the owners thereof, with each party receiving its proportionate part in
kind or in value, less cost of salvage.

 

 

 

 

Within sixty (60) days after the completion of any operation under this Article,
the party conducting the operations for the

 

Consenting Parties shall furnish each Non-Consenting Party with an inventory of
the equipment in and connected to the well, and an

 

itemized statement of the cost of drilling, deepening, plugging back, testing,
completing, and equipping the well for production; or, at its

 

option, the operating party, in lieu of an itemized statement of such costs of
operation, may submit a detailed statement of monthly bill-

 

ings. Each month thereafter, during the time the Consenting Parties are being
reimbursed as provided above, the party conducting the

 

operations for the Consenting Parties shall furnish the Non-Consenting Parties
with an itemized statement of all costs and liabilities in-

 

curred in the operation of the well, together with a statement of the quantity
of oil and gas produced from it and the amount of proceeds

 

realized from the sale of the well’s working interest production during the
preceding month. In determining the quantity of oil and gas

 

produced during any month, Consenting Parties shall use industry accepted
methods such as, but not limited to, metering or periodic

 

well tests. Any amount realized from the sale or other disposition of equipment
newly acquired in connection with any such operation

 

which would have been owned by a Non-Consenting Party had it participated
therein shall be credited against the total unreturned costs

 

of the work done and of the equipment purchased in determining when the interest
of such Non-Consenting Party shall revert to it as

 

above provided; and if there is a credit balance, it shall be paid to such
Non-Consenting Party.

 

 

 

 

 

 

 

20

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VI

continued

 

 

 

If and when the Consenting Parties recover from a Non-Consenting Party’s
relinquished interest the amounts provided for above,

 

the relinquished interests of such Non-Consenting Party shall automatically
revert to it, and, from and after such reversion, such Non-

 

Consenting Party shall own the same interest in such well, the material and
equipment in or pertaining thereto, and the production

 

therefrom as such Non-Consenting Party would have been entitled to had it
participated in the drilling, reworking, deepening or plugging

 

back of said well. Thereafter, such Non-Consenting Party shall be charged with
and shall pay its proportionate part of the further costs of

 

the operation of said well in accordance with the terms of this agreement and
the Accounting Procedure attached hereto.

 

 

 

 

Notwithstanding the provisions of this Article VI.B.2., it is agreed that
without the mutual consent of all parties, no wells shall

 

be completed in or produced from a source of supply from which a well located
elsewhere on the Contract Area is producing, unless such

 

well conforms to the then-existing well spacing pattern for such source of
supply.

 

 

 

 

The provisions of this Article shall have no application whatsoever to the
drilling of the initial well described in Article VI.A.

 

except (a) as to Article VII.D.1. (Option No. 2), if selected, or (b) as to the
reworking, deepening and plugging back of such initial well

 

after if has been drilled to the depth specified in Article VI.A. if it shall
thereafter prove to be a dry hole or, if initially completed for pro-

 

duction, ceases to produce in paying quantities.

 

 

 

 

3. Stand-By Time: When a well which has been drilled or deepened has reached its
authorized depth and all tests have been

 

completed, and the results thereof furnished to the parties, stand-by costs
incurred pending response to a party’s notice proposing a

 

reworking, deepening, plugging back or completing operation in such a well shall
be charged and borne as part of the drilling or deepen-

 

ing operation just completed. Stand-by costs subsequent to all parties
responding, or expiration of the response time permitted, whichever

 

first occurs, and prior to agreement as to the participating interests of all
Consenting Parties pursuant to the terms of the second gram-

 

matical paragraph of Article VI.B.2., shall be charged to and borne as part of
the proposed operation, but if the proposal is subsequently

 

withdrawn because of insufficient participation, such stand-by costs shall be
allocated between the Consenting Parties in the proportion

 

each Consenting Party’s interest as shown on Exhibit “A” bears to the total
interest as shown on Exhibit “A” of all Consenting Par-

 

ties.

 

 

 

 

4. Sidetracking: Except as hereinafter provided, those provisions of this
agreement applicable to a “deepening” operation shall

 

also be applicable to any proposal to directionally control and intentionally
deviate a well from vertical so as to change the bottom hole

 

location (herein call “sidetracking”), unless done to straighten the hole or to
drill around junk in the hole or because of other

 

mechanical difficulties. Any party having the right to participate in a proposed
sidetracking operation that does not own an interest in the

 

affected well bore at the time of the notice shall, upon electing to
participate, tender to the well bore owners its proportionate share (equal

 

to its interest in the sidetracking operation) of the value of that portion of
the existing well bore to be utilized as follows:

 

 

 

 

(a) If the proposal is for sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs incurred in

 

the initial drilling of the well down to the depth at which the sidetracking
operation is initiated.

 

 

 

 

(b) If the proposal is for sidetracking a well which has previously produced,
reimbursement shall be on the basis of the well’s

 

salvable materials and equipment down to the depth at which the sidetracking
operation is initiated, determined in accordance with the

 

provisions of Exhibit “C”, less the estimated cost of salvaging and the
estimated cost of plugging and abandoning.

 

 

 

 

In the event that notice for a sidetracking operation is given while the
drilling rig to be utilized is on location, the response period

 

shall be limited to twenty-four (24) hours, inclusive of Saturday, Sunday and
legal holidays; provided, however, any party may request and

 

receive up to eight (8) additional days after expiration of the twenty-four (24)
hours within which to respond by paying for all stand-by time

 

incurred during such extended response period. If more than one party elects to
take such additional time to respond to the notice, stand

 

by costs shall be allocated between the parties taking additional time to
respond on a day-to-day basis in the proportion each electing par-

 

ty’s interest as shown on Exhibit “A” bears to the total interest as shown on
Exhibit “A” of all the electing parties. In all other in-

 

stances the response period to a proposal for sidetracking shall be limited to
thirty (30) days.

 

 

 

 

C.

D.

Access to Contract Area and Information:

 

 

 

Each party shall have access to the Contract Area at all reasonable times, at
its sole cost and risk to inspect or observe operations,

 

and shall have access at reasonable times to information pertaining to the
development or operation thereof, including Operator’s books

 

and records relating thereto. Operator, upon request, shall furnish each of the
other parties with copies of all forms or reports filed with

 

governmental agencies, daily drilling reports, well logs, tank tables, daily
gauge and run tickets and reports of stock on hand at the first of

 

each month, and shall make available samples of any cores or cuttings taken from
any well drilled on the Contract Area. The cost of

 

 

21

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VI

continued

 

 

gathering and furnishing information to Non-Operator, other than that specified
above, shall be charged to the Non-Operator that re-

 

quests the Information.

 

 

E.

Abandonment of Wells:

 

 

 

1. Abandonment of Dry Holes: Except for any well drilled or deepened pursuant to
Article VI.B.2., any well which has been

 

drilled or deepened under the terms of this agreement and is proposed to be
completed as a dry hole shall not be plugged and abandoned

 

without the consent of all parties. Should Operator, after diligent effort, be
unable to contact any party, or should any party fail to reply

 

within twenty-four (24) hours ( inclusive of Saturday, Sunday and legal
holidays) after receipt of notice of the proposal to plug and abandon

 

such well, such party shall be deemed to have consented to the proposed
abandonment.

All such wells shall be plugged and abandoned in

 

accordance with applicable regulations and at the cost, risk and expense of the
parties who participated in the cost of drilling or deepening

 

such well. Any party who objects to plugging and abandoning such well shall have
the right to take over the well and conduct further

 

operations in search of oil and/or gas subject to the provisions of Article
VI.B.

 

 

2. Abandonment of Wells that have Produced: Except for any well in which a
Non-Consent operation has been conducted

 

hereunder for which the Consenting Parties have not been fully reimbursed as
herein provided, any well which has been completed as a

 

producer shall not be plugged and abandoned without the consent of all parties.
If all parties consent to such abandonment, the well shall

 

be plugged and abandoned in accordance with applicable regulations and at the
cost, risk and expense of all the parties hereto. If, within

 

thirty (30) days after receipt of notice of the proposed abandonment of any
well, all parties do not agree to the abandonment of such well,

 

those wishing to continue its operation from the interval(s) of the formation(s)
then open to production shall tender to each of the other

 

parties its proportionate share of the value of the well’s salvable material and
equipment, determined in accordance with the provisions of

 

Exhibit “C”, less the estimated cost of salvaging and the estimated cost of
plugging and abandoning. Each abandoning party shall assign

 

the non-abandoning parties, without warranty, express or implied, as to title or
as to quantity, or fitness for use of the equipment and

 

material, all of its interest in the well and related equipment, together with
its interest in the leasehold estate as to, but only as to, the in-

 

terval or intervals of the formation or formations then open to production. If
the interest of the abandoning party is or includes an oil and

 

gas interest, such party shall execute and deliver to the non-abandoning party
or parties an oil and gas lease, limited to the interval or in-

 

tervals of the formation or formations then open to production, for a term of
one (1) year and so long thereafter as oil and/or gas is pro-

 

duced from the interval or intervals of the formation or formations covered
thereby, such lease to be on the form attached as Exhibit

 

 

 

 

 

 

22

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VI

continued

 

 

 

 

D.

Access to Contract Area and Information:

 

 

 

Each party shall have access to the Contract Area at all reasonable times, at
its sole cost and risk to inspect or observe operations,

 

and shall have access at reasonable times to information pertaining to the
development or operation thereof, including Operator’s books

 

and records relating thereto. Operator, upon request, shall furnish each of the
other parties with copies of all forms or reports filed with

 

governmental agencies, daily drilling reports, well logs, tank tables, daily
gauge and run tickets and reports of stock on hand at the first of

 

each month, and shall make available samples of any cores or cuttings taken from
any well drilled on the Contract Area. The cost of

 

gathering and furnishing information to Non-Operator, other than that specified
above, shall be charged to the Non-Operator that re-

 

quests the Information.

 

 

E.

Abandonment of Wells:

 

 

 

1. Abandonment of Dry Holes: Except for any well drilled or deepened pursuant to
Article VI.B.2., any well which has been

 

drilled or deepened under the terms of this agreement and is proposed to be
completed as a dry hole shall not be plugged and abandoned

 

without the consent of all parties. Should Operator, after diligent effort, be
unable to contact any party, or should any party fail to reply

 

within twenty-four (24) hours ( inclusive of Saturday, Sunday and legal
holidays) after receipt of notice of the proposal to plug and abandon

 

such well, such party shall be deemed to have consented to the proposed
abandonment.

All such wells shall be plugged and abandoned in

 

accordance with applicable regulations and at the cost, risk and expense of the
parties who participated in the cost of drilling or deepening

 

such well. Any party who objects to plugging and abandoning such well shall have
the right to take over the well and conduct further

 

operations in search of oil and/or gas subject to the provisions of Article
VI.B.

 

 

2. Abandonment of Wells that have Produced: Except for any well in which a
Non-Consent operation has been conducted

 

hereunder for which the Consenting Parties have not been fully reimbursed as
herein provided, any well which has been completed as a

 

producer shall not be plugged and abandoned without the consent of all parties.
If all parties consent to such abandonment, the well shall

 

be plugged and abandoned in accordance with applicable regulations and at the
cost, risk and expense of all the parties hereto. If, within

 

thirty (30) days after receipt of notice of the proposed abandonment of any
well, all parties do not agree to the abandonment of such well,

 

those wishing to continue its operation from the interval(s) of the formation(s)
then open to production shall tender to each of the other

 

parties its proportionate share of the value of the well’s salvable material and
equipment, determined in accordance with the provisions of

 

Exhibit “C”, less the estimated cost of salvaging and the estimated cost of
plugging and abandoning. Each abandoning party shall assign

 

the non-abandoning parties, without warranty, express or implied, as to title or
as to quantity, or fitness for use of the equipment and

 

material, all of its interest in the well and related equipment, together with
its interest in the leasehold estate as to, but only as to, the in-

 

terval or intervals of the formation or formations then open to production. If
the interest of the abandoning party is or includes an oil and

 

gas interest, such party shall execute and deliver to the non-abandoning party
or parties an oil and gas lease, limited to the interval or in-

 

tervals of the formation or formations then open to production, for a term of
one (1) year and so long thereafter as oil and/or gas is pro-

 

duced from the interval or intervals of the formation or formations covered
thereby, such lease to be on the form attached as Exhibit

 

 

 

 

 

 

23

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VI

continued

 

 

“B”. The assignments or leases so limited shall encompass the “drilling unit”
upon which the well is located. The payments by, and the

 

assignments or leases to, the assignees shall be in a ratio based upon the
relationship of their respective percentage of participation in the

 

Contract Area to the aggregate of the percentages of participation in the
Contract Area of all assignees. There shall be no readjustment of

 

interests in the remaining portion of the Contract Area.

 

 

Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from

 

the well in the interval or intervals then open other than the royalties
retained in any lease made under the terms of this Article. Upon re-

 

quest, Operator shall continue to operate the assigned well for the account of
the non-abandoning parties at the rates and charges con-

 

templated by this agreement, plus any additional cost and charges which may
arise as the result of the separate ownership of the assigned

 

well. Upon proposed abandonment of the producing interval(s) assigned or leased,
the assignor or lessor shall then have the option to

 

repurchase its prior interest in the well (using the same valuation formula) and
participate in further operations therein subject to the pro-

 

visions hereof.

 

 

3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.1. or
VI.E.2 above shall be applicable as between

 

Consenting Parties in the event of the proposed abandonment of any well excepted
from said Articles; provided, however, no well shall be

 

permanently plugged and abandoned unless and until all parties having the right
to conduct further operations therein have been notified

 

of the proposed abandonment and afforded the opportunity to elect to take over
the well in accordance with the provisions of this Article

 

VI.E.

 

 

ARTICLE VII.

 

EXPENDITURES AND LIABILITY OF PARTIES

 

 

A.

Liability of Parties:

 

 

 

The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and

 

shall be liable only for its proportionate share of the costs of developing and
operating the Contract Area. Accordingly, the liens granted

 

among the parties in Article VII.B. are given to secure only the debts of each
severally. It is not the intention of the parties to create, nor

 

shall this agreement be construed as creating, a mining or other partnership or
association, or to render the parties liable as partners.

 

 

B.

Liens and Payment Defaults:

 

 

 

Each Non-Operator grants to Operator a lien upon its oil and gas rights in the
Contract Area, and a security interest in its share

 

of oil and/or gas when extracted and its interest in all equipment, to secure
payment of its share of expense, together with interest thereon

 

at the rate provided in Exhibit “C”. To the extent that Operator has a security
interest under the Uniform Commercial Code of the

 

state, Operator shall be entitled to exercise the rights and remedies of a
secured party under the Code. The bringing of a suit and the ob-

 

taining of judgment by Operator for the secured indebtedness shall not be deemed
an election of remedies or otherwise affect the lien

 

rights or security interest as security for the payment thereof. In addition,
upon default by any Non-Operator in the payment of its share

 

of expense, Operator shall have the right, without prejudice to other rights or
remedies, to collect from the purchaser the proceeds from

 

the sale of such Non-Operator’s share of oil and/or gas until the amount owed by
such Non-Operator, plus interest, has been paid. Each

 

purchaser shall be entitled to rely upon Operator’s written statement concerning
the amount of any default. Operator grants a like lien

 

and security interest to the Non-Operators to secure payment of Operator’s
proportionate share of expense.

 

 

If any party fails or is unable to pay its share of expense within sixty (60)
days after rendition of a statement therefor by

 

Operator, the non-defaulting parties, including Operator, shall, upon request by
Operator, pay the unpaid amount in the proportion that

 

the interest of each such party bears to the interest of all such parties. Each
party so paying its share of the unpaid amount shall, to obtain

 

reimbursement thereof, be subrogated to the security rights described in the
foregoing paragraph.

 

 

C.

Payments and Accounting:

 

 

 

Except as herein otherwise specifically provided, Operator shall promptly pay
and discharge expenses incurred in the development

 

and operation of the Contract Area pursuant to this agreement and shall charge
each of the parties hereto with their respective propor-

 

tionate shares upon the expense basis provided in Exhibit “C”. Operator shall
keep an accurate record of the joint account hereunder,

 

showing expenses incurred and charges and credits made and received.

 

 

Operator, at its election, shall have the right from time to time to demand and
receive from the other parties payment in advance

 

of their respective shares of the estimated amount of the expense to be incurred
in operations hereunder during the next succeeding

 

month, which right may be exercised only by submission to each such party of an
itemized statement of such estimated expense, together

 

with an invoice for its share thereof. Each such statement and invoice for the
payment in advance of estimated expense shall be submitted

 

on or before the 20th day of the next preceding month. Each party shall pay to
Operator its proportionate share of such estimate within

 

fifteen (15) days after such estimate and invoice is received. If any party
fails to pay its share of said estimate within said time, the amount

 

due shall bear interest as provided in Exhibit “C” until paid. Proper adjustment
shall be made monthly between advances and actual ex-

 

pense to the end that each party shall bear and pay its proportionate share of
actual expenses incurred, and no more.

 

 

D.

Limitation of Expenditures:

 

 

 

1. Drill or Deepen: Without the consent of all parties, no well shall be drilled
or deepened, except any well drilled or deepened

 

pursuant to the provisions of Article VI.B.2. of this agreement. Consent to the
drilling or deepening shall include:

 

 

 

 



 

24

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VII

continued

 

 

 

o

Option No. 1: All necessary expenditures for the drilling or deepening, testing,
completing and equipping of the well, including

 

necessary tankage and/or surface facilities.

 

 

o

Option No. 2: All necessary expenditures for the drilling or deepening and
testing of the well. When such well has reached its

 

authorized depth, and all tests have been completed, and the results thereof
furnished to the parties, Operator shall give immediate notice

 

to the Non-Operators who have the right to participate in the completion costs.
The parties receiving such notice shall have

 

twenty-four (24) hours ( inclusive of Saturday, Sunday and legal holidays) in
which to elect to participate in the setting of casing and the completion at-

 

tempt. Such election, when made, shall include consent to all necessary
expenditures for the completing and equipping of such well, in-

 

cluding necessary tankage and/or surface facilities. Failure of any party
receiving such notice to reply within the period above fixed shall

 

constitute an election by that party not to participate in the cost of the
completion attempt. If one or more, but less than all of the parties,

 

elect to set pipe and to attempt a completion, the provisions of Article VI.B.2.
hereof (the phrase “reworking, deepening or plugging

 

back” as contained in Article VI.B.2. shall be deemed to include “completing”)
shall apply to the operations thereafter conducted by less

 

than all parties.

 

 

2. Rework or Plug Back: Without the consent of all parties, no well shall be
reworked or plugged back except a well reworked or

 

plugged back pursuant to the provisions of Article VI.B.2. of this agreement.
Consent to the reworking or plugging back of a well shall

 

include all necessary expenditures in conducting such operations and completing
and equipping of said well, including necessary tankage

 

and/or surface facilities.

 

 

3. Other Operations: Without the consent of all parties, Operator shall not
undertake any single project reasonably estimated

 

to require an expenditure in excess of

Twenty-Five Thousand

Dollars ($

25,000.00

)

 

except in connection with a well, the drilling, reworking, deepening,
completing, recompleting, or plugging back of which has been

 

previously authorized by or pursuant to this agreement; provided, however, that,
in case of explosion, fire, flood or other sudden

 

emergency, whether of the same or different nature, Operator may take such steps
and incur such expenses as in its opinion are required

 

to deal with the emergency to safeguard life and property but Operator, as
promptly as possible, shall report the emergency to the other

 

parties. If Operator prepares an authority for expenditure (AFE) for its own
use, Operator shall furnish any Non-Operator so requesting

 

an information copy thereof for any single project costing in excess of

Twenty-Five Thousand

 

Dollars ($

25,000.00

) but less than the amount first set forth above in this paragraph.

 

 

 

E.

Rentals, Shut-in Well Payments and Minimum Royalties:

 

 

 

Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the

 

Operator and then billed to the Parties.

In the event two or more parties own and have con-

 

tributed interests in the same lease to this agreement, such parties may
designate one of such parties to make said payments for and on

 

behalf of all such parties. Any party may request, and shall be entitled to
receive, proper evidence of all such payments. In the event of

 

failure to make proper payment of any rental, shut-in well payment or minimum
royalty through mistake or oversight where such pay-

 

ment is required to continue the lease in force, any loss which results from
such non-payment shall be borne in accordance with the pro-

 

visions of Article IV.B.2.

 

 

Operator shall notify Non-Operator of the anticipated completion of a shut-in
gas well, or the shutting in or return to production

 

of a producing gas well, at least five (5) days (excluding Saturday, Sunday and
legal holidays), or at the earliest opportunity permitted by

 

circumstances, prior to taking such action, but assumes no liability for failure
to do so. In the event of failure by Operator to so notify

 

Non-Operator, the loss of any lease contributed hereto by Non-Operator for
failure to make timely payments of any shut-in well payment

 

shall be borne jointly by the parties hereto under the provisions of Article
IV.B.3.

 

 

F.

Taxes:

 

 

 

Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property

 

subject to this agreement which by law should be rendered for such taxes, and it
shall pay all such taxes assessed thereon before they

 

become delinquent. Prior to the rendition date, each Non-Operator shall furnish
Operator information as to burdens (to include, but not

 

be limited to, royalties, overriding royalties and production payments) on
leases and oil and gas interests contributed by such Non-

 

Operator. If the assessed valuation of any leasehold estate is reduced by reason
of its being subject to outstanding excess royalties, over-

 

riding royalties or production payments, the reduction in ad valorem taxes
resulting therefrom shall inure to the benefit of the owner or

 

owners of such leasehold estate, and Operator shall adjust the charge to such
owner or owners so as to reflect the benefit of such reduc-

 

tion. If the ad valorem taxes are based in whole or in part upon separate
valuations of each party’s working interest, then notwithstanding

 

anything to the contrary herein, charges to the joint account shall be made and
paid by the parties hereto in accordance with the tax

 

value generated by each party’s working interest. Operator shall bill the other
parties for their proportionate shares of all tax payments in

 

the manner provided in Exhibit “C”.

 

 

If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner

 

prescribed by law, and prosecute the protest to a final determination, unless
all parties agree to abandon the protest prior to final deter-

 

mination. During the pendency of administrative or judicial proceedings,
Operator may elect to pay, under protest, all such taxes and any

 

interest and penalty. When any such protested assessment shall have been finally
determined, Operator shall pay the tax for the joint ac-

 

count, together with any interest and penalty accrued, and the total cost shall
then be assessed against the parties, and be paid by them, as

 

provided in Exhibit “C”.

 

 

Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect

 

to the production or handling of such party’s share of oil and/or gas produced
under the terms of this agreement.

 

 

 

25

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VII

continued

 

 

 

G.

Insurance:

 

 

 

At all times while operations are conducted hereunder, Operator shall comply
with the workmen’s compensation law of

 

the state where the operations are being conducted; provided, however, that
Operator may be a self-insurer for liability under said com-

 

pensation laws in which event the only charge that shall be made to the joint
account shall be as provided in Exhibit “C”. Operator shall

 

also carry or provide insurance for the benefit of the joint account of the
parties as outlined in Exhibit “D”, attached to and made a part

 

hereof. Operator shall require all contractors engaged in work on or for the
Contract Area to comply with the workmen’s compensation

 

law of the state where the operations are being conducted and to maintain such
other insurance as Operator may require.

 

 

In the event automobile public liability insurance is specified in said Exhibit
“D”, or subsequently receives the approval of the

 

parties, no direct charge shall be made by Operator for premiums paid for such
insurance for Operator’s automotive equipment.

 

 

ARTICLE VIII.

 

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

 

 

A.

Surrender of Leases:

 

 

 

The leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole

 

or in part unless all parties consent thereto.

 

 

However, should any party desire to surrender its interest in any lease or in
any portion thereof, and the other parties do not

 

agree or consent thereto, the party desiring to surrender shall assign, without
express or implied warranty of title, all of its interest in

 

such lease, or portion thereof, and any well, material and equipment which may
be located thereon and any rights in production

 

thereafter secured, to the parties not consenting to such surrender. If the
interest of the assigning party is or includes an oil and gas in-

 

terest, the assigning party shall execute and deliver to the party or parties
not consenting to such surrender an oil and gas lease covering

 

such oil and gas interest for a term of one (1) year and so long thereafter as
oil and/or gas is produced from the land covered thereby, such

 

lease to be on a mutually accepted form ”. Upon such assignment or lease, the
assigning party shall be relieved from all

 

obligations thereafter accruing, but not theretofore accrued, with respect to
the interest assigned or leased and the operation of any well

 

attributable thereto, and the assigning party shall have no further interest in
the assigned or leased premises and its equipment and pro-

 

duction other than the royalties retained in any lease made under the terms of
this Article. The party assignee or lessee shall pay to the

 

party assignor or lessor the reasonable salvage value of the latter’s interest
in any wells and equipment attributable to the assigned or leas-

 

ed acreage. The value of all material shall be determined in accordance with the
provisions of Exhibit “C”, less the estimated cost of

 

salvaging and the estimated cost of plugging and abandoning. If the assignment
or lease is in favor of more than one party, the interest

 

shall be shared by such parties in the proportions that the interest of each
bears to the total interest of all such parties.

 

 

Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor’s, lessor’s or surrendering

 

party’s interest as it was immediately before the assignment, lease or surrender
in the balance of the Contract Area; and the acreage

 

assigned, leased or surrendered, and subsequent operations thereon, shall not
thereafter be subject to the terms and provisions of this

 

agreement.

 

 

B.

Renewal or Extension of Leases:

 

 

 

If any party secures a renewal of any oil and gas lease subject to this
agreement, all other parties shall be notified promptly, and

 

shall have the right for a period of thirty (30) days following receipt of such
notice in which to elect to participate in the ownership of the

 

renewal lease, insofar as such lease affects lands within the Contract Area, by
paying to the party who acquired it their several proper pro-

 

portionate shares of the acquisition cost allocated to that part of such lease
within the Contract Area, which shall be in proportion to the

 

interests held at that time by the parties in the Contract Area.

 

 

If some, but less than all, of the parties elect to participate in the purchase
of a renewal lease, it shall be owned by the parties

 

who elect to participate therein, in a ratio based upon the relationship of
their respective percentage of participation in the Contract Area

 

to the aggregate of the percentages of participation in the Contract Area of all
parties participating in the purchase of such renewal lease.

 

Any renewal lease in which less than all parties elect to participate shall not
be subject to this agreement.

 

 

Each party who participates in the purchase of a renewal lease shall be given an
assignment of its proportionate interest therein

 

by the acquiring party.

 

 

The provisions of this Article shall apply to renewal leases whether they are
for the entire interest covered by the expiring lease

 

or cover only a portion of its area or an interest therein. Any renewal lease
taken before the expiration of its predecessor lease, or taken or

 

contracted for within six (6) months after the expiration of the existing lease
shall be subject to this provision; but any lease taken or con-

 

tracted for more than six (6) months after the expiration of an existing lease
shall not be deemed a renewal lease and shall not be subject to

 

the provisions of this agreement.

 

 

The provisions in this Article shall also be applicable to extensions of oil and
gas leases.

 

 

 

C.

Acreage or Cash Contributions:

 

 

 

While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other

 

operation on the Contract Area, such contribution shall be paid to the party who
conducted the drilling or other operation and shall be

 

applied by it against the cost of such drilling or other operation. If the
contribution be in the form of acreage, the party to whom the con-

 

tribution is made shall promptly tender an assignment of the acreage, without
warranty of title, to the Drilling Parties in the proportions

 

 

26

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

ARTICLE VIII

continued

 

 

said Drilling Parties shared the cost of drilling the well. Such acreage shall
become a separate Contract Area and, to the extent possible, be

 

governed by provisions identical to this agreement. Each party shall promptly
notify all other parties of any acreage or cash contributions

 

it may obtain in support of any well or any other operation on the Contract
Area. The above provisions shall also be applicable to op-

 

tional rights to earn acreage outside the Contract Area which are in support of
a well drilled inside the Contract Area.

 

 

If any party contracts for any consideration relating to disposition of such
party’s share of substances produced hereunder, such

 

consideration shall not be deemed a contribution as contemplated in this Article
VIII.C.

 

 

D.

Maintenance of Uniform Interests:

 

 

 

For the purpose of maintaining uniformity of ownership in the oil and gas
leasehold interests covered by this agreement, no

 

party shall sell, encumber, transfer or make other disposition of its interest
in the leases embraced within the Contract Area and in wells,

 

equipment and production unless such disposition covers either:

 

 

1.

the entire interest of the party in all leases and equipment and production; or

 

 

 

2.

an equal undivided interest in all leases and equipment and production in the
Contract Area.

 

 

 

Every such sale, encumbrance, transfer or other disposition made by any party
shall be made expressly subject to this agreement

 

and shall be made without prejudice to the right of the other parties.

 

 

If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may

 

require such co-owners to appoint a single trustee or agent with full authority
to receive notices, approve expenditures, receive billings for

 

and approve and pay such party’s share of the joint expenses, and to deal
generally with, and with power to bind, the co-owners of such

 

party’s interest within the scope of the operations embraced in this agreement;
however, all such co-owners shall have the right to enter

 

into and execute all contracts or agreements for the disposition of their
respective shares of the oil and gas produced from the Contract

 

Area and they shall have the right to receive, separately, payment of the sale
proceeds thereof.

 

 

E.

Waiver of Rights to Partition:

 

 

 

If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an

 

undivided interest in the Contract Area waives any and all rights it may have to
partition and have set aside to it in severalty its undivided

 

interest therein.

 

 

F.

 

 

ARTICLE IX.

 

INTERNAL REVENUE CODE ELECTION

 

 

This agreement is not intended to create, and shall not be construed to create,
a relationship of partnership or an association

 

for profit between or among the parties hereto. Notwithstanding any provision
herein that the rights and liabilities hereunder are several

 

and not joint or collective, or that this agreement and operations hereunder
shall not constitute a partnership, if, for federal income tax

 

purposes, this agreement and the operations hereunder are regarded as a
partnership, each party hereby affected elects to be excluded

 

from the application of all of the provisions of Subchapter “K”, Chapter 1,
Subtitle “A”, of the Internal Revenue Code of 1986, as per-

 

mitted and authorized by Section 761 of the Code and the regulations promulgated
thereunder. Operator is authorized and directed to ex-

 

ecute on behalf of each party hereby affected such evidence of this election as
may be required by the Secretary of the Treasury of the

 

United States or the Federal Internal Revenue Service, including specifically,
but not by way of limitation, all of the returns, statements,

 

and the data required by Federal Regulations 1.761. Should there be any
requirement that each party hereby affected give further

 

evidence of this election, each such party shall execute such documents and
furnish such other evidence as may be required by the

 

Federal Internal Revenue Service or as may be necessary to evidence this
election. No such party shall give any notices or take any other

 

action inconsistent with the election made hereby. If any present or future
income tax laws of the state or states in which the Contract

 

Area is located or any future income tax laws of the United States contain
provisions similar to those in Subchapter “K”, Chapter 1,

 

Subtitle “A”, of the Internal Revenue Code of 1986, under which an election
similar to that provided by Section 761 of the Code is per-

 

mitted, each party hereby affected shall make such election as may be permitted
or required by such laws. In making the foregoing elec-

 

tion, each such party states that the income derived by such party from
operations hereunder can be adequately determined without the

 

computation of partnership taxable income.

 

 

 

 

27

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

 

 

 

ARTICLE X.

 

CLAIMS AND LAWSUITS

 

 

Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure

 

does not exceed

Twenty-Five Thousand

Dollars

 

($

25,000.00

) and if the payment is in complete settlement of such claim or suit. If the
amount required for settlement ex-

 

ceeds the above amount, the parties hereto shall assume and take over the
further handling of the claim or suit, unless such authority is

 

delegated to Operator. All costs and expenses of handling, settling, or
otherwise discharging such claim or suit shall be at the joint ex-

 

pense of the parties participating in the operation from which the claim or suit
arises. If a claim is made against any party or if any party is

 

sued on account of any matter arising from operations hereunder over which such
individual has no control because of the rights given

 

Operator by this agreement, such party shall immediately notify all other
parties, and the claim or suit shall be treated as any other claim

 

or suit involving operations hereunder.

 

 

ARTICLE XI.

 

FORCE MAJEURE

 

 

If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than

 

the obligation to make money payments, that party shall give to all other
parties prompt written notice of the force majeure with

 

reasonably full particulars concerning it; thereupon, the obligations of the
party giving the notice, so far as they are affected by the force

 

majeure, shall be suspending during, but no longer than, the continuance of the
force majeure. The affected party shall use all reasonable

 

diligence to remove the force majeure situation as quickly as practicable.

 

 

The requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes,

 

lockouts, or other labor difficulty by the party involved, contrary to its
wishes; how all such difficulties shall be handled shall be entirely

 

within the discretion of the party concerned.

 

 

The term “force majeure”, as here employed, shall mean an act of God, strike,
lockout, or other industrial disturbance, act of

 

the public enemy, war, blockade, public riot, lightning, fire, storm, flood,
explosion, governmental action, governmental delay, restraint

 

or inaction, unavailability of equipment, and any other cause, whether of the
kind specifically enumerated above or otherwise, which is

 

not reasonably within the control of the party claiming suspension.

 

 

ARTICLE XII.

 

NOTICES

 

 

All notices authorized or required between the parties and required by any of
the provisions of this agreement, unless otherwise

 

specifically provided, shall be given in writing by mail or telegram, postage or
charges prepaid, or by telex or telecopier and addressed to

 

the parties to whom the notice is given at the addresses listed on Exhibit “A”.
The originating notice given under any provision hereof

 

shall be deemed given only when received by the party to whom such notice is
directed, and the time for such party to give any notice in

 

response thereto shall run from the date the originating notice is received. The
second or any responsive notice shall be deemed given

 

when deposited in the mail or with the telegraph company, with postage or
charges prepaid, or sent by telex or telecopier. Each party

 

shall have the right to change its address at any time, and from time to time,
by giving written notice thereof to all other parties.

 

 

ARTICLE XIII.

 

TERM OF AGREEMENT

 

 

This agreement shall remain in full force and effect as to the oil and gas
leases and/or oil and gas interests subject hereto for the

 

period of time selected below; provided, however, no party hereto shall ever be
construed as having any right, title or interest in or to any

 

lease or oil and gas interest contributed by any other party beyond the term of
this agreement.

 

 

o

Option No. 1: So long as any of the oil and gas leases subject to this agreement
remain or are continued in force as to any part

 

of the Contract Area, whether by production, extension, renewal, or otherwise.

 

 

o

Option No. 2: In the event the well described in Article VI.A., or any
subsequent well drilled under any provision of this

 

agreement, results in production of oil and/or gas in paying quantities, this
agreement shall continue in force so long as any such well or

 

wells produce, or are capable of production, and for an additional period of

90

days from cessation of all production; provided,

 

however, if, prior to the expiration of such additional period, one or more of
the parties hereto are engaged in drilling, reworking, deepen-

 

ing, plugging back, testing or attempting to complete a well or wells hereunder,
this agreement shall continue in force until such opera-

 

tions have been completed and if production results therefrom, this agreement
shall continue in force as provided herein. In the event the

 

well described in Article VI.A., or any subsequent well drilled hereunder,
results in a dry hole, and no other well is producing, or capable

 

of producing oil and/or gas from the Contract Area, this agreement shall
terminate unless drilling, deepening, plugging back or rework-

 

ing operations are commenced within

90

days from the date of abandonment of said well.

 

 

 

It is agreed, however, that the termination of this agreement shall not relieve
any party hereto from any liability which has

 

accrued or attached prior to the date of such termination.

 

 

 

 

 

 

28

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

 

 

 

ARTICLE XIV.

 

COMPLIANCE WITH LAWS AND REGULATIONS

 

 

A.

Laws, Regulations and Orders:

 

 

 

This agreement shall be subject to the conservation laws of the state in which
the Contract Area is located, to the valid rules,

 

regulations, and orders of any duly constituted regulatory body of said state;
and to all other applicable federal, state, and local laws, or-

 

dinances, rules, regulations, and orders.

 

 

B.

Governing Law:

 

 

 

This agreement and all matters pertaining hereto, including, but not limited to,
matters of performance, non-performance, breach,

 

remedies, procedures, rights, duties, and interpretation or construction, shall
be governed and determined by the law of the state in which

 

the Contract Area is located. If the Contract Area is in two or more states, the
law of the state of

California

 

shall govern.

 

 

C.

Regulatory Agencies:

 

 

 

Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights,

 

privileges, or obligations which Non-Operators may have under federal or state
laws or under rules, regulations or orders promulgated

 

under such laws in reference to oil, gas and mineral operations, including the
location, operation, or production of wells, on tracts offset-

 

ting or adjacent to the Contract Area.

 

 

With respect to operations hereunder, Non-Operators agree to release Operator
from any and all losses, damages, injuries, claims

 

and causes of action arising out of, incident to or resulting directly or
indirectly from Operator’s interpretation or application of rules,

 

rulings, regulations or orders of the Department of Energy or predecessor or
successor agencies to the extent such interpretation or ap-

 

plication was made in good faith. Each Non-Operator further agrees to reimburse
Operator for any amounts applicable to such Non-

 

Operator’s share of production that Operator may be required to refund, rebate
or pay as a result of such an incorrect interpretation or

 

application, together with interest and penalties thereon owing by Operator as a
result of such incorrect interpretation or application.

 

 

Non-Operators authorize Operator to prepare and submit such documents as may be
required to be submitted to the purchaser

 

of any crude oil sold hereunder or to any other person or entity pursuant to the
requirements of the “Crude Oil Windfall Profit Tax Act

 

of 1980”, as same may be amended from time to time (“Act”), and any valid
regulations or rules which may be issued by the Treasury

 

Department from time to time pursuant to said Act. Each party hereto agrees to
furnish any and all certifications or other information

 

which is required to be furnished by said Act in a timely manner and in
sufficient detail to permit compliance with said Act.

 

 

ARTICLE XV.

 

OTHER PROVISIONS

 

 

See provisions attached as pages 14A and 14B

 

 

 

 

 

29

 


--------------------------------------------------------------------------------



A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1982

 

 

 

ARTICLE XVI.

 

MISCELLANEOUS

 

 

This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, devisees,

 

legal representatives, successors and assigns.

 

 

This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.

 

 

 

IN WITNESS WHEREOF, this agreement shall be effective as of

5th

day of

December

, (year)

2003

.

 

 

Longbow, LLC , who has prepared and circulated this form for execution,
represents and warrants that the form

 

was printed from and with the exception listed below, is identical to the AAPL
Form 610-1982 Model Form Operating Agreement, as

 

published in diskette form by Forms On-A-Disk, Inc. No changes, alterations, or
modifications, other than those in Articles

IV, VI,

VII, VIII, and XV

, have been made to the form.

 

 

O P E R A T O R

 

LONGBOW, LLC

 

 

 

 

 

Brad C. Califf – President

 

 

 

 

N O N - O P E R A T O R S

 

 

ARCHER EXPLORATION, INC.

SILVER STAR ENERGY, INC.

 

 

 

 

 

 

John W. Howe – President

Rob McIntosh - President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “C”

 

Attached to and made a part of      that certain Operating Agreement dated
December 5, 2003 by and between Longbow, LLC. and Archer Exploration, Inc., et
al. 

 

 

 

ACCOUNTING PROCEDURE

JOINT OPERATIONS

I. GENERAL PROVISIONS

 

 

1.

Definitions

 

 

"Joint Property" shall mean the real and personal property subject to the
agreement to which this Accounting Procedure

 

is attached.

 

“Joint Operations" shall mean all operations necessary or proper for the
development, operation, protection and

 

maintenance of the Joint Property.

 

"Joint Account" shall mean the account showing the charges paid and credits
received in the conduct of the Joint

 

Operations and which are to be shared by the Parties.

 

"Operator" shall mean the party designated to conduct the Joint Operations.

 

"Non-Operators" shall mean the Parties to this agreement other than the
Operator.

 

"Parties” shall mean Operator and Non-Operators.

 

"First Level Supervisors" shall mean those employees whose primary function in
Joint Operations is the direct

 

supervision of other employees and/or contract labor directly employed on the
Joint Property in a field operating

 

capacity.

 

"Technical Employees" shall mean those employees having special and specific
engineering, geological or other

 

professional skills, and whose primary function in Joint Operations is the
handling of specific operating conditions and

 

problems for the benefit of the Joint Property.

 

"Personal Expenses" shall mean travel and other reasonable reimbursable expenses
of Operator's employees.

 

"Material" shall mean personal property, equipment or supplies acquired or held
for use on the Joint Property.

 

"Controllable Material" shall mean Material which at the time is so classified
in the Material Classification Manual as

 

most recently recommended by the Council or Petroleum Accountants Societies.

 

 

2.

Statement and Billings

 

 

Operator shall bill Non-Operators on or before the last day of each month for
their proportionate share of the Joint

 

Account for the preceding month. Such bills will be accompanied by statements
which identify the authority for

 

expenditure, lease or facility, and all charges and credits summarized by
appropriate classifications of investment and

 

expense except that items of Controllable Material and unusual charges and
credits shall be separately identified and

 

fully described in detail.

 

 

3.

Advances and Payments by Non-Operators

 

 

 

A.

Unless otherwise provided for in the agreement, the Operator may require the
Non-Operators to advance their

 

share of estimated cash outlay for the succeeding month's operation within
fifteen (15) days after receipt of the

 

billing or by the first day of the month for which the advance is required,
whichever is later. Operator shall adjust

 

each monthly billing to reflect advances received from the Non-Operators.

 

 

B.

Each Non-Operator shall pay its proportion of all bills within fifteen (15) days
after receipt. If payment is not made

 

within such time, the unpaid balance shall bear interest monthly at the prime
rate in effect at

BankAmerica in San Francisco

 

on the first day of the month in which delinquency occurs plus 1% or the

 

maximum contract rate permitted by the applicable usury laws in the state in
which the Joint Property is located,

 

whichever is the lesser, plus attorney's fees, court costs, and other costs in
connection with the collection of unpaid

 

amounts.

 

 

4.

Adjustments

 

 

Payment of any such bills shall not prejudice the right of any Non-Operator to
protest or question the correctness thereof;

 

provided, however, all bills and statements rendered to Non-Operators by
Operator during any calendar year shall

 

conclusively be presumed to be true and correct after twenty-four (24) months
following the end of any such calendar

 

year, unless within the said twenty-four (24) month period a Non-Operator takes
written exception thereto and makes

 

claim on Operator for adjustment. No adjustment favorable to Operator shall be
made unless it is made within the same

 

prescribed period. The provisions of this paragraph shall not prevent
adjustments resulting from a physical inventory of

 

Controllable Material as provided for in Section V.

 

COPYRIGHT © 1985 by the Council of Petroleum Accountants Societies.



 

31

 


--------------------------------------------------------------------------------



 

 

 

5.

Audits

 

 

 

A.

A Non-Operator, upon notice in writing to Operator and all other Non-Operators,
shall have the right to audit

 

Operator's accounts and records relating to the Joint Account for any calendar
year within the twenty-four

 

(24) month period following the end of such calendar year; provided, however,
the making of an audit shall not

 

extend the time for the taking of written exception to and the adjustments of
accounts as provided for in

 

Paragraph 4 of this Section I. Where there are two or more Non-Operators, the
Non-Operators shall make

 

every reasonable effort to conduct a joint audit in a manner which will result
in a minimum of inconvenience

 

to the Operator. Operator shall bear no portion of the Non-Operators' audit cost
incurred under this

 

paragraph unless agreed to by the Operator. The audits shall not be conducted
more than once each year

 

without prior approval of Operator, except upon the resignation or removal of
the Operator, and shall be made

 

at the expense of those Non-Operators approving such audit.

 

 

B.

The Operator shall reply in writing to an audit report within 180 days after
receipt of such report.

 

 

 

6.

Approval By Non-Operators

 

 

Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other sections of this

 

Accounting Procedure and if the agreement to which this Accounting Procedure is
attached contains no

 

contrary provisions in regard thereto, Operator shall notify all Non-Operators
of the Operator's proposal, and the

 

agreement or approval of a majority in interest of the Non-Operators shall be
controlling on all Non-Operators.

 

 

 

II. DIRECT CHARGES

 

 

Operator shall charge the Joint Account with the following items:

 

 

1.

Ecological and Environmental

 

 

Costs incurred for the benefit of the Joint Property as a result of governmental
or regulatory requirements to satisfy

 

environmental considerations applicable to the Joint Operations. Such costs may
include surveys of an ecological or

 

archaeological nature and pollution control procedures as required by applicable
laws and regulations.

 

 

2.

Rentals and Royalties

 

 

Lease rentals and royalties paid by Operator for the Joint Operations.

 

 

3.

Labor

 

 

 

A.

(1)

Salaries and wages of Operator's field employees directly employed on the Joint
Property in the conduct of

 

Joint Operations.

 

 

(2)

Salaries of First level Supervisors in the field.

 

 

 

(3)

Salaries and wages of Technical Employees directly employed on the Joint
Property if such charges are

 

excluded from the overhead rates.

 

 

(4)

Salaries and wages of Technical Employees either temporarily or permanently
assigned to and directly

 

employed in the operation or the Joint Property if such charges are excluded
from the overhead rates.

 

 

B.

Operator's cost of holiday, vacation, sickness and disability benefits and other
customary allowances paid to

 

employees whose salaries and wages are chargeable to the Joint Account under
Paragraph 3A of this Section II.

 

Such costs under this Paragraph 3B may be charged on a "when and as paid basis"
or by "percentage assessment"

 

on the amount of salaries and wages chargeable to the Joint Account under
Paragraph 3A of this Section II. If

 

percentage assessment is used, the rate shall be based on the Operator's cost
experience.

 

 

C.

Expenditures or contributions made pursuant to assessments imposed by
governmental authority which are

 

applicable to Operator’s costs chargeable to the Joint Account under Paragraphs
3A and 3B of this Section II.

 

 

D.

Personal Expenses of those employees whose salaries and wages are chargeable to
the Joint Account under

 

Paragraphs 3A and 3B of this Section II.

 

 

4.

Employee Benefits

 

 

Operator's current costs or established plans for employees' group life
insurance, hospitalization, pension, retirement,

 

stock purchase, thrift, bonus, and other benefit plans of a like nature,
applicable to Operator's labor cost chargeable to the

 

Joint Account under Paragraphs 3A and 3B of this Section II shall be Operator's
actual cost not to exceed the percent

 

most recently recommended by the Council of Petroleum Accountants Societies.

 



 

32

 


--------------------------------------------------------------------------------



 

 

 

 

5.

Material

 

 

Material purchased or furnished by Operator for use on the Joint Property as
provided under Section IV. Only such

 

Material shall be purchased for or transferred to the Joint Property as may be
required for immediate use and is

 

reasonably practical and consistent with efficient and economical operations.
The accumulation of surplus stocks shall be

 

avoided.

 

 

6.

Transportation

 

 

Transportation of employees and Material necessary for the Joint Operations but
subject to the following limitations:

 

 

A.

If Material is moved to the Joint Property from the Operator's warehouse or
other properties, no charge shall be

 

made to the Joint Account for a distance greater than the distance from the
nearest reliable supply store where like

 

material is normally available or railway receiving point nearest the Joint
Property unless agreed to by the Parties.

 

 

B.

If surplus Material is moved to Operator's warehouse or other storage point, no
charge shall be made to the Joint

 

Account for a distance greater than the distance to the nearest reliable supply
store where like material is normally

 

available, or railway receiving point nearest the Joint Property unless agreed
to by the Parties. No charge shall be

 

made to the Joint Account for moving Material to other properties belonging to
Operator, unless agreed to by the

 

Parties.

 

 

C.

In the application of subparagraphs A and B above, the option to equalize or
charge actual trucking cost is

 

available when the actual charge is $400 or less excluding accessorial charges.
The $400 will be adjusted to the

 

amount most recently recommended by the Council of Petroleum Accountants
Societies.

 

 

7.

Services

 

 

The cost of contract services, equipment and utilities provided by outside
sources, except services excluded by Paragraph

 

10 of Section II and Paragraph i, ii, and iii, of Section III. The cost of
professional consultant services and contract

 

services of technical personnel directly engaged on the Joint Property if such
charges are excluded from the overhead

 

rates. The cost of professional consultant services or contract services of
technical personnel not directly engaged on the

 

Joint Property shall not be charged to the Joint Account unless previously
agreed to by the Parties.

 

 

8.

Equipment and Facilities Furnished By Operator

 

 

 

A.

Operator shall charge the Joint Account for use of Operator owned equipment and
facilities at rates commensurate

 

with costs of ownership and operation. Such rates shall include costs of
maintenance, repairs, other operating

 

expense, insurance, taxes, depreciation, and interest on gross investment less
accumulated depreciation not to

 

exceed

twelve

percent (

12

%) per annum. Such rates shall not exceed average commercial

 

rates currently prevailing in the immediate area of the Joint Property.

 

 

B.

In lieu of charges in Paragraph 8A above, Operator may elect to use average
commercial rates prevailing in the

 

immediate area of the Joint Property less 20%. For automotive equipment,
Operator may elect to use rates

 

published by the Petroleum Motor Transport Association.

 

 

9.

Damages and Losses to Joint Property

 

 

All costs or expenses necessary for the repair or replacement of Joint Property
made necessary because of damages or

 

losses incurred by fire, flood, storm, theft, accident, or other cause, except
those resulting from Operator’s gross

 

negligence or willful misconduct. Operator shall furnish Non-Operator written
notice of damages or losses incurred as

 

soon as practicable after a report thereof has been received by Operator.

 

 

10.

Legal Expense

 

 

Expense of handling, investigating and settling litigation or claims,
discharging of liens, payment of judgments and

 

amounts paid for settlement of claims incurred in or resulting from operations
under the agreement or necessary to

 

protect or recover the Joint Property, except that no charge for services of
Operator's legal staff or fees or expense of

 

outside attorneys shall be made unless previously agreed to by the Parties. All
other legal expense is considered to be

 

covered by the overhead provisions of Section III unless otherwise agreed to by
the Parties, except as provided in Section

 

I, Paragraph 3.

 

 

11.

Taxes

 

 

All taxes of every kind and nature assessed or levied upon or in connection with
the Joint Property, the operation thereof,

 

or the production therefrom, and which taxes have been paid by the Operator for
the benefit of the Parties. If the ad

 

valorem taxes are based in whole or in part upon separate valuations of each
party's working interest, then

 

notwithstanding anything to the contrary herein, charges to the Joint Account
shall be made and paid by the Parties

 

hereto in accordance with the tax value generated by each party's working
interest.



 

33

 


--------------------------------------------------------------------------------



 

 

 

12.

Insurance

 

 

Net premiums paid for insurance required to be carried for the Joint Operations
for the protection of the Parties. In the

 

event Joint Operations are conducted in a state in which Operator may act as
self-insurer for Worker's Compensation

 

and/or Employers Liability under the respective state's laws, Operator may, at
its election, include the risk under its self-

 

insurance program and in that event, Operator shall include a charge at
Operator's cost not to exceed manual rates.

 

 

13.

Abandonment and Reclamation

 

 

Costs incurred for abandonment of the Joint Property, including costs required
by governmental or other regulatory

 

authority.

 

 

14.

Communications

 

 

Cost of acquiring, leasing, installing, operating, repairing and maintaining
communication systems, including radio and

 

microwave facilities directly serving the Joint Property. In the event
communication facilities/systems serving the Joint

 

Property are Operator owned, charges to the Joint Account shall be made as
provided in Paragraph 8 of this Section II.

 

 

15.

Other Expenditures

 

 

Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II, or in Section III and which

 

is of direct benefit to the Joint Property and is incurred by the Operator in
the necessary and proper conduct of the Joint

 

Operations.

 

 

 

III. OVERHEAD

 

 

1.

Overhead - Drilling and Producing Operations

 

 

 

i.

As compensation for administrative, supervision, office services and warehousing
costs, Operator shall charge

 

drilling and producing operations on either:

 

 

(

X

) Fixed Rate Basis, Paragraph lA, or

 

() Percentage Basis, Paragraph lB

 

 

Unless otherwise agreed to by the Parties, such charge shall be in lieu of costs
and expenses of all offices and

 

salaries or wages plus applicable burdens and expenses of all personnel, except
those directly chargeable under

 

Paragraph 3A, Section II. The cost and expense of services from outside sources
in connection with matters of

 

taxation, traffic, accounting or matters before or involving governmental
agencies shall be considered as included in

 

the overhead rates provided for in the above selected Paragraph of this Section
III unless such cost and expense are

 

agreed to by the Parties as a direct charge to the Joint Account.

 

 

ii.

The salaries, wages and Personal Expenses of Technical Employees and/or the cost
of professional consultant

 

services and contract services of technical personnel directly employed on the
Joint Property:

 

 

() shall be covered by the overhead rates, or

 

(

X

) shall not be covered by the overhead rates.

 

 

 

iii.

The salaries, wages and Personal Expenses of Technical Employees and/or costs of
professional consultant services

 

and contract services of technical personnel either temporarily or permanently
assigned to and directly employed in

 

the operation of the Joint Property:

 

 

() shall be covered by the overhead rates, or

 

(

X

) shall not be covered by the overhead rates.

 

 

 

A.

Overhead - Fixed Rate Basis

 

 

 

(1)

Operator shall charge the Joint Account at the following rates per well per
month:

 

 

 

Drilling Well Rate $

7,500.00

 

 

 

 

Producing Well Rate $

750.00

 

 

 

(2)

Application of Overhead - Fixed Rate Basis shall be as follows:

 

 

 

(a)

Drilling Well Rate

 

 

 

(1)

Charges for drilling wells shall begin on the date the well is spudded and
terminate on the date

 

the drilling rig, completion rig, or other units used in completion of the well
is released, whichever

 



 

34

 


--------------------------------------------------------------------------------



 

 

 

is later, except that no charge shall be made during suspension of drilling or
completion operations

 

for fifteen (15) or more consecutive calendar days.

 

 

(2)

Charges for wells undergoing any type of workover or recompletion for a period
of five (5)

 

consecutive work days or more shall be made at the drilling well rate. Such
charges shall be

 

applied for the period from date workover operations, with rig or other units
used in workover,

 

commence through date of rig or other unit release, except that no charge shall
be made during

 

suspension of operations for fifteen (15) or more consecutive calendar days.

 

 

(b)

Producing Well Rates

 

 

 

(1)

An active well either produced or injected into for any portion of the month
shall be considered as

 

a one-well charge for the entire month.

 

 

(2)

Each active completion in a multi-completed well in which production is not
commingled down

 

hole shall be considered as a one-well charge providing each completion is
considered a separate

 

well by the governing regulatory authority.

 

 

(3)

An inactive gas well shut in because of overproduction or failure of purchaser
to take the

 

production shall be considered as a one-well charge providing the gas well is
directly connected to

 

a permanent sales outlet.

 

 

(4)

A one-well charge shall be made for the month in which plugging and abandonment
operations

 

are completed on any well. This one-well charge shall be made whether or not the
well has

 

produced except when drilling well rate applies.

 

 

(5)

All other inactive wells (including but not limited to inactive wells covered by
unit allowable, lease

 

allowable, transferred allowable, etc.) shall not qualify for an overhead
charge.

 

 

(3)

The well rates shall be adjusted as of the first day of April each year
following the effective date of the

 

agreement to which this Accounting Procedure is attached. The adjustment shall
be computed by multiplying

 

the rate currently in use by the percentage increase or decrease in the average
weekly earnings of Crude

 

Petroleum and Gas Production Workers for the last calendar year compared to the
calendar year preceding as

 

shown by the index of average weekly earnings of Crude Petroleum and Gas
Production Workers as published

 

by the United States Department of Labor, Bureau of Labor Statistics, or the
equivalent Canadian index as

 

published by Statistics Canada, as applicable. The adjusted rates shall be the
rates currently in use, plus or

 

minus the computed adjustment.

 

 

B.

 

 

2.

Overhead - Major Construction

 

 

To compensate Operator for overhead costs incurred in the construction and
installation of fixed assets, the expansion of

 

fixed assets, and any other project clearly discernible as a fixed asset
required for the development and operation of the

 

Joint Property, Operator shall either negotiate a rate prior to the beginning of
construction, or shall charge the Joint

 



 

35

 


--------------------------------------------------------------------------------



 

 

 

Account for overhead based on the following rates for any Major Construction
project in excess of $

25,000.00

:

 

 

 

A.

6

% of first $100,000 or total cost if less, plus

 

 

 

B.

4

% of costs in excess of $100,000 but less than $1,000,000, plus

 

 

 

C.

2

% of costs in excess of $1,000,000.

 

 

Total cost shall mean the gross cost of any one project. For the purpose of this
paragraph, the component parts of a single

 

project shall not be treated separately and the cost of drilling and workover
wells and artificial lift equipment shall be

 

excluded.

 

 

3.

Catastrophe Overhead

 

 

To compensate Operator for overhead costs incurred in the event of expenditures
resulting from a single occurrence due

 

to oil spill, blowout, explosion, fire, storm, hurricane, or other catastrophes
as agreed to by the Parties, which are

 

necessary to restore the Joint Property to the equivalent condition that existed
prior to the event causing the

 

expenditures, Operator shall either negotiate a rate prior to charging the Joint
Account or shall charge the Joint Account

 

for overhead based on the following rates:

 

 

A.

6

% of total costs through $100,000; plus

 

 

 

B.

4

% of total costs in excess of $100,000 but less than $1,000,000; plus

 

 

 

C.

2

% of total costs in excess of $1,000,000.

 

 

Expenditures subject to the overheads above will not be reduced by insurance
recoveries, and no other overhead

 

provisions of this Section III shall apply.

 

 

4.

Amendment of Rates

 

 

The overhead rates provided for in this Section III may be amended from time to
time only by mutual agreement

 

between the Parties hereto if, in practice, the rates are found to be
insufficient or excessive.

 

 

 

IV.            PRICING OF JOINT ACCOUNT MATERIAL PURCHASES, TRANSFERS AND
DISPOSITIONS

 

 

Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for all Material

 

movements affecting the Joint Property. Operator shall provide all Material for
use on the Joint Property; however, at

 

Operator's option, such Material may be supplied by the Non-Operator. Operator
shall make timely disposition of idle and/or

 

surplus Material, such disposal being made either through sale to Operator or
Non-Operator, division in kind, or sale to

 

outsiders. Operator may purchase, but shall be under no obligation to purchase,
interest of Non-Operators in surplus condition

 

A or B Material. The disposal of surplus Controllable Material not purchased by
the Operator shall be agreed to by the Parties.

 

 

1.

Purchases

 

 

Material purchased shall be charged at the price paid by Operator after
deduction of all discounts received. In case of

 

Material found to be defective or returned to vendor for any other reasons,
credit shall be passed to the Joint Account

 

when adjustment has been received by the Operator.

 

 

2.

Transfers and Dispositions

 

 

Material furnished to the Joint Property and Material transferred from the Joint
Property or disposed of by the Operator,

 

unless otherwise agreed to by the Parties, shall be priced on the following
basis exclusive of cash discounts:

 

 

A.

New Material (Condition A)

 

 

 

(1)

Tubular Goods Other than Line Pipe

 

To be purchased based on competitive bid practices.

 

(



 

36

 


--------------------------------------------------------------------------------



 

 

 

 

 

(2)

Line Pipe

 

To be purchased based on competitive bid practices.

 

 

 

(3)

Other Material shall be priced at the current new price, in effect at date of
movement, as listed by a reliable

 

supply store nearest the Joint Property, or point of manufacture, plus
transportation costs, if applicable, to the

 

railway receiving point nearest the Joint Property.

 

 

(4)

Unused new Material, except tubular goods, moved from the Joint Property shall
be priced at the current

 

new price, in effect on date of movement, as listed by a reliable supply store
nearest the Joint Property, or

 

point of manufacture, plus transportation costs, if applicable, to the railway
receiving point nearest the Joint

 

Property. Unused new tubulars will be priced as provided above in Paragraph
2.A.(l) and (2).

 

 

B.

Good Used Material (Condition B)

 

 

Material in sound and serviceable condition and suitable for reuse without
reconditioning:

 

 

(1)

Material moved to the Joint Property

 

 

At seventy-five percent (75%) of current new price, as determined by Paragraph
A.

 

 

(2)

Material used on and moved from the Joint Property

 

 

 

(a)

At seventy-five percent (75%), as determined by Paragraph A, if Material was

 

originally charged to the Joint Account as new Material or

 

 

(b)

At sixty-five percent (65%), as determined by Paragraph A, if Material was

 

originally charged to the Joint Account as used Material

 

 

(3)

Material not used on and moved from the Joint Property

 

 

At seventy-five percent (75%) as determined by Paragraph A.

 

 

The cost of reconditioning, if any, shall be absorbed by the transferring
property.

 

 

C.

Other Used Material

 

 

 

(1)

Condition C

 

 

Material which is not in sound and serviceable condition and not suitable for
its original function until

 

after reconditioning shall be priced at fifty percent (50%) of current new price
as determined by

 

Paragraph A. The cost of reconditioning shall be charged to the receiving
property, provided Condition

 

C value plus cost of reconditioning does not exceed Condition B value.

 



 

37

 


--------------------------------------------------------------------------------



 

 

 

(2)

Condition D

 

 

Material, excluding junk, no longer suitable for its original purpose, but
usable for some other purpose

 

shall be priced on a basis commensurate with its use. Operator may dispose of
Condition D Material

 

under procedures normally used by Operator without prior approval of
Non-Operators.

 

 

(a)

Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A and B
seamless line pipe

 

of comparable size and weight. Used casing, tubing or drill pipe utilized as
line pipe shall be

 

priced at used line pipe prices.

 

 

(b)

Casing, tubing or drill pipe used as higher pressure service lines than standard
line pipe, e.g.

 

power oil lines, shall be priced under normal pricing procedures for casing,
tubing, or drill pipe.

 

Upset tubular goods shall be priced on a non upset basis.

 

 

(3)

Condition E

 

 

Junk shall be priced at prevailing prices. Operator may dispose of Condition E
Material under

 

procedures normally utilized by Operator without prior approval of
Non-Operators.

 

 

D.

Obsolete Material

 

 

Material which is serviceable and usable for its original function but condition
and/or value of such Material

 

is not equivalent to that which would justify a price as provided above may be
specially priced as agreed to by

 

the Parties. Such price should result in the Joint Account being charged with
the value of the service

 

rendered by such Material.

 

 

E.

Pricing Conditions

 

 

 

(1)

Loading or unloading costs may be charged to the Joint Account at the rate of
twenty-five cents (25¢)

 

per hundred weight on all tubular goods movements, in lieu of actual loading or
unloading costs

 

sustained at the stocking point. The above rate shall be adjusted as of the
first day of April each year

 

following January 1, 1985 by the same percentage increase or decrease used to
adjust overhead rates in

 

Section III, Paragraph 1.A.(3). Each year, the rate calculated shall be rounded
to the nearest cent and

 

shall be the rate in effect until the first day of April next year. Such rate
shall be published each year

 

by the Council of Petroleum Accountants Societies.

 

 

(2)

Material involving erection costs shall be charged at applicable percentage of
the current knocked-down

 

price of new Material.

 

 

3.

Premium Prices

 

 

Whenever Material is not readily obtainable at published or listed prices
because of national emergencies. strikes or other

 

unusual causes over which the Operator has no control, the Operator may charge
the Joint Account for the required

 

Material at the Operator's actual cost incurred in providing such Material, in
making it suitable for use, and in moving it

 

to the Joint Property; provided notice in writing is furnished to Non-Operators
of the proposed charge prior to billing

 

Non-Operators for such Material. Each Non-Operator shall have the right, by so
electing and notifying Operator within

 

ten days after receiving notice from Operator, to furnish in kind all or part of
his share of such Material suitable for use

 

and acceptable to Operator.

 

 

4.

Warranty of Material Furnished By Operator

 

 

Operator does not warrant the Material furnished. In case of defective Material,
credit shall not be passed to the Joint

 

Account until adjustment has been received by Operator from the manufacturers or
their agents.

 

 

 

V. INVENTORIES

 

 

The Operator shall maintain detailed records of Controllable Material.

 

 

1.

Periodic Inventories, Notice and Representation

 

 

At reasonable intervals, inventories shall be taken by Operator of the Joint
Account Controllable Material. Written notice

 

of intention to take inventory shall be given by Operator at least thirty (30)
days before any inventory is to begin so that

 

Non-Operators may be represented when any inventory is taken. Failure of
Non-Operators to be represented at an

 

inventory shall bind Non-Operators to accept the inventory taken by Operator.

 

 

2.

Reconciliation and Adjustment of Inventories

 

 

Adjustments to the Joint Account resulting from the reconciliation of a physical
inventory shall be made within six

 

months following the taking of the inventory. Inventory adjustments shall be
made by Operator to the Joint Account for

 



 

38

 


--------------------------------------------------------------------------------



 

 

 

overages and shortages, but, Operator shall be held accountable only for
shortages due to lack of reasonable diligence.

 

 

3.

Special Inventories

 

 

Special inventories may be taken whenever there is any sale, change of interest,
or change of Operator in the Joint

 

Property. It shall be the duty of the party selling to notify all other Parties
as quickly as possible after the transfer of

 

interest takes place. In such cases, both the seller and the purchaser shall be
governed by such inventory. In cases

 

involving a change of Operator, all Parties shall be governed by such inventory.

 

 

4.

Expense of Conducting Inventories

 

 

 

A.

The expense of conducting periodic inventories shall not be charged to the Joint
Account unless agreed to by the

 

Parties.

 

 

B.

The expense of conducting special inventories shall be charged to the Parties
requesting such inventories, except

 

inventories required due to change of Operator shall be charged to the Joint
Account.

 

 

39

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “D”

 

Attached to and made a part of that certain Operating Agreement dated December
5, 2003 by and between Longbow, LLC., and Archer Exploration, Inc., et al.

 

_______________________________________________________________________

 

 

1. Worker’s Compensation Insurance including Employers’ Liability, in compliance
with the State of California.

 

2. Comprehensive General Liability Insurance, excluding products, within limits
of One Million Dollars ($1,000,000.00) for injuries or death to one person; One
Million Dollars ($1,000,000.00) for each accident.

 

3. Operator shall require that each independent contractor and subcontractor
carry and maintain insurance at its/his own expense in amounts deemed necessary
to cover the risks inherent to the work or services being performed. Operator
will furnish, or cause to be furnished, evidence of insurance coverage
maintained by its contractors and subcontractors when required by Non-operators.

 

4. Well Control-Seepage-Pollution Insurance with coverage in an amount not less
than One Million Dollars ($1,000,000.00) per occurrence and such other
insurance, self-insurance, or combination thereof as deemed necessary and agreed
to in writing by the parties to this agreement, to cover the risks inherent to
the work being performed by Operator.

 

 

40

 


--------------------------------------------------------------------------------



 

 

EXHIBIT “F”

 

Attached to and made a part of that certain Operating Agreement dated December
5, 2003 by and between Longbow, LLC., and Archer Exploration, Inc., et al.

 

________________________________________________________________________

 

A.

Equal Opportunity Clause (41 CFR 60-1.4)

 

During the performance of this contract, Operator agrees as follows:

 

(1)

Operator will not discriminate against any employee or applicant for

 

 

employment because of race , color, religion, sex, age or national origin.

 

 

Operator will take affirmative action to ensure that applicants are employed,

 

and that employees are treated during employment, without regard to their

 

 

to their race, color, religion, sex, age or national origin. Such action shall

 

include, but not be limited to the following: Employment, upgrading, demotion,
or transfer, recruitment or recruitment advertising; layoff or termination;
rates of pay or other forms of compensation; and selection for training,
including apprenticeship. Operator agrees to post in conspicuous places,
available to employees and applicants for employment, notices setting forth the
provisions of this nondiscrimination clause.

 

(2) Operator will, in all solicitations or advertisements for employees placed
by or on behalf of Operator, state that all qualified applicants will receive
consideration for employment without regard to race, color, religion, sex, age
or national origin.

 

(3) Operator will send to each labor union or representatives of workers with
which Operator Has a collective bargaining agreement or other contract or
understanding, a notice advising the labor union or workers’ representative of
Operator’s commitments under section 202 of Executive Order 11246 of September
24, 1965, and shall post copies of the notice in conspicuous places, available
to employees and applicants for employment.

 

(4) Operator will comply with all provisions of Executive Order 11246 of
September 24, 1965, and of the rules, regulations, and relevant orders of the
Secretary of Labor.

 

(5) Operator will furnish all information and reports required by Executive
Order 11246 of September 24, 1965, and by the rules, regulations and orders of
the Secretary of Labor, or pursuant thereto, and will permit access to his
books, records, and accounts by the Secretary of Labor and his representatives
for purposes of investigation to ascertain compliance with such rules,
regulations, and orders.

 

41

 


--------------------------------------------------------------------------------



 

 

 

(6) In the event of Operator’s noncompliance with the nondiscrimination clauses
of this contract or with any of such rules, regulations, or orders, this
contract may be canceled, terminated or suspended in whole or in part and
Operator may be declared ineligible for further g government contracts in
accordance with procedures authorized in Executive Order 11246 of September 24,
1965, and such other sanctions may be imposed and remedies invoked as provided
in Executive Order 11246 of September 24, 1965, and by the rule, regulation and
order of the Secretary of Labor, or as otherwise provided by the law.

 

(7) Operator will include the provisions of paragraphs (1) through (7) in every
subcontract or purchase order unless exempted by rules, regulations, or orders
of the Secretary of Labor issued pursuant to section 204 of Executive Order
11246 of September 24, 1965, so that such provisions will be binding upon each
subcontractor or vendor. Operator will take such action with respect to any
subcontract or purchase order as the contracting agency may direct as a means of
enforcing such provisions including sanctions for noncompliance; provided,
however, that in the event Operator becomes involved in, or is threatened with,
litigation with a subcontractor or vendor as a result of such direction by the
contracting agency, Operator may request the United States to enter into such
litigation to protect the interests of the United States.

 

B.

Employee Information Reports (41 CFR 601.7)

 

Operator acknowledges that it may be required to file Standard Form 100 (EEO-1)
promulgated jointly by the Office of Federal Contract Compliance, the Equal
Employment Opportunity Commission and Plans for Progress with Joint Reporting
Committee, Federal Depot, Jeffersonville, Indiana, within thirty (30) days of
the date of contract award if such report has not been filed for the current
year and otherwise comply with or file such other compliance reports as may be
required under Executive Order 11246, as amended, and Rules and Regulations
adopted thereunder.

 

C.

Affirmative Action Programs (41 CFR 60-1.40)

 

Operator further acknowledges that it may be required to develop a written
affirmative action compliance program as required by the Rules and Regulations
approved by the Secretary of Labor under authority of Executive Order 11246 and
supply Non-Operator with a copy of such program if they so request.

 

D.

Certification of Non-segregeted Facilities (41 CFR 60-1.8)

 

Operator certifies that it does not maintain or provide for its employees any
segregated facilities at any of its establishments, and that it does not permit
its employees to perform their services at any location under its control, where

 

42

 


--------------------------------------------------------------------------------



 

 

segregated facilities are maintained. It certifies further that it will not
maintain or provide for its employees any segregated facilities at any of its
establishments, and that it will not permit its employees to perform their
services at any location under its control where segregated facilities are
maintained. Operator agrees that a breach of this certification is a violation
of the Equal Employment Opportunity Clause in this contract. As used in this
certification, the term “segregated facilities” means any waiting rooms, work
areas, rest rooms and wash rooms, restaurants and other eating areas, time
clocks, locker rooms and other storage or dressing areas, parking lots, drinking
fountains, recreation or entertainment areas, and housing facilities provided
for employees which are segregated by explicit directive or are in fact
segregated on the basis of race, creed, color, or national origin, because of
habit, local custom or otherwise. It further agrees that (except where it has
obtained identical certifications from proposed subcontractors for specific time
periods) it will obtain identical certifications from proposed subcontractors
prior to the award of subcontractors exceeding $10,000.00 which are not exempt
from the provisions of Equal Employment Opportunity Clause; that it will retain
such certification in its files; and that it will forward the following notice
to such proposed subcontractors (except where the proposed subcontractors have
submitted identical certifications for specific time periods) : NOTICE TO
PROSPECTIVE SUBCONTRACTORS OF REQUIREMENT FOR CERTIFICATIONS OF NON-SEGREGATED
FACILITIES. A certification of Non-segregated Facilities, as required by the May
9, 1967 order on Elimination of Segregated Facilities, by the Secretary of Labor
(32 Fed. Reg. 7439, May 19, 1967) must be submitted prior to the award of
subcontract exceeding $10,000.00 which is not exempt from the provisions of the
Equal Opportunity Clause. The certification may be submitted either for each
subcontract or for all subcontracts during a period (i.e., quarterly,
semi-annually, or annually). (Note: The penalty for making false statements in
offers is prescribed in 18 U.S.C. 1001.)

 

E.

Listing of employment Openings (41 CFR 50-250)

 

Operator agrees to comply with the rules and regulations of the Department of
Labor concerning the listing of employment openings, including the contract
clause set forth in 41 C.F.R. 50-250.2, which clause is incorporated herein by
reference. Operator also agrees to place the foregoing provision in any
subcontract directly under this contract.

 

F.

Employment of Handicapped Individuals

 

In employing persons to carry out this Agreement, Operator will take affirmative
action to employ and advance in employment qualified handicapped individuals as
defined in Section 7 (6) of the Federal Rehabilitation Act of 1973.

 

 

43

 

 

 